EXHIBIT B
 

- 7 : 2
LENZ & STAEHELIN
Lenz & Siaehelin
Brandschenkestrasse 24
CH-8027 Ztvich
Tet +41 58 450 80 00
Fax: +4] 58 459 80 04

Roule de Chéne 30
CH-1211 Gent 6

Tel: +4] 58 450 70:00
Fax: +41 58 450 70 Ot

Avenue de Rilodanie 58

> rec} 7 CH-1007 Lausanne
By I egistered mail Fel: +41 $8450 7000

Fax, +41 58 450 7001

Federal Patent Court
P.O, Box
9023 St. Gallen

wwanw. lenzslathelin.com

‘Zurich, 25 November 2019

Proceedings ne. 02019 007

Dear Mr President,
Ladies and Gentlemen,

In the matter of

Hlumina Cambridge Limited, Chesterford Research Park, Little Chesterford, Saffron
Walden, Essex CB10 IXL, United Kingdom

represented by Attorneys-~at-law Dr. Andri Hess and/or Julian Schwaller and/or Katrina

Frame, Homburger AG, Prime Tower, Hardstrasse 201, 8005 Zurich

assisted by Dr, Claudia Bibus, Swiss and European Patent Attorney, E. Blum & Co. AG,
Vorderberg 11, 8044 Zurich

Plaintiff

V5,

Latvia MGI Tech SIA, Dzirnavu tela 57A-4, Riga, Laivia, LVIOLO

Represented by Attorneys-at-law Dr. Thierry Calame and/or Lara Dorigo, Lenz & Staehelin,
Brandschenkestrasse 24, 8027 Zurich

assisted by Dy, Martin Wilming, Swiss and European Patent Attorney, Hepp Wenger Ryftel
AG, Friedtalweg 5, 9500 Wil SG

Defendant

Emgetragen itm kantonalon Anwaltsregister
 

LENZ & STAEHELIN

regarding
EP 1 530578 and EP 1 828 412

we herewith submit the

STATEMENT OF DEFENSE

with the following

PRAYERS FOR RELIEF

The Complaint shall be dismissed.

All costs and fees, including the expenses far the assisting
patent attorneys to be borne by Plaintiff.

and

PROCEDURAL MOTIONS

The proceedings shail first be limited to the question of
Defendant's capacity to be sued ("Passivlegitimation")
and a preliminary decision (Vorentseheid) shall be

rendered in this respect.

Until such decision is rendered, the proceedings shall be
suspended as regards all other issues.
 

LENZ & STAEHELIN

GROUNDS

OVERVIEW

The present infringement action against Defendant must be dismissed for multiple

reasons.

First, Plaintiff could not point to a single infringing act of Defendant nor to any
manifest risk that Defendant could infringe Plaintiff's patents in Switzerland. The

infringement action was filed against Defendant without amy basis (see N 27 ef

seqq.).

The present proceedings must therefore already be dismissed because Defendant

lacks the capacity to be sued (see N 38 ef segq.).

Secondly, even if it were assumed that infringing acts had occurred, which is
contested, Plaintiff has not been able to show infringement. It used unsuitable test
material and unsuitable test methods (see N 50 et segg., N 55 et segg.}. What is more,
the products of MGI do not make use of all features of the invoked patent claims (see

N 60 et seqq.).

Thirdly, infringement is also excluded because both patents invoked by Defendant

are invalid (see N 91 ef segg. and N 381 ef seqq.).

» EP 578 is invalid for lack of inventive step in view of Ju ef al. and
Zavogorodny et al. (1991) (see N 91 ef seqq.). The skilled person had clearly
defined criteria at hand for an appropriate choice of the protecting group (see
N 105 ef segq.. N 148 ef seqq.}, such as the small dimension (see N 153 ef
seqq.), the selective cleavability under mild conditions in an aqueous
environment (see N 162 ef seqq.), the avoidance of irreversible denaturation
of the DNA (see N 165 ef segq.), the avoidance of protecting groups with

ester or kelone units (see N 175 et segq.), the preference for unbranched
 

LENZ &

STAEHELIN

protecting groups with no more than 4 atoms (see N 182 et seqq.). Yet
further, the skilled person well appreciated that the preferred protecting group
in Ju et al., i.e. the MOM group, was a protected hemiacetal (see N 189 ef

segq.).

Upon due consideration of a standard compendium on protecting groups, i.e.
Greene and Wuts, the list of potential candidates comprises only 12 (!)
protecting groups even when only two criteria are being considered, i.e. the
small dimension and the exclusion of ester and keto ftinctions; the

azidomethyl group is one of these candidates (see N 200 ef seqq., 206).

What is more, the skilled person is not left alone with the minor step of
making an appropriate choice from those candidates, Rather, Zavogordny ef
al. (1991) specifically recommends the azidomethyl in the very same
technical context (see N 211 ef segq.). Thus, the claimed subject-matter of EP

578 was readily obvious for the skilled person.
EP 412 is invalid on numerous grounds.

(i) EP 412 is invalid for added matter because its subject matter considerably
extends over the application as filed (see N 381 ef segq.). In particular, claim
1 as granted had essentially been rewritten in its entirety during prosecution,
and the amendments in no way comply with the so-called gold standard of

the EPO, which is also applied by this Court.

(i) EP 412 ts clearly anticipated by US 6,355,420 B1 and is thus invalid for
lack of novelty (see N 401 ef segq.).

(it) EP 412 is invalid for jack of inventive step in view of WO 00/70073 in
combination with Van Dijk et al.; in view of WO 00/18957 in combination
with either of Dittrich et al. or Van Dijk et al.; or in view of Braslavsky et al.

in combination with either of Van Dirk ef al. or Dittrich et al. (see N 415 et
 

LENZ & STAEHELIN

seqg.). Clearly, ascorbic acid had been known in the art of fluorescent based
imaging and sequencing (Bradley), and it had even been known to be more
efficient than DTT (van Dijk et ai.) or any other oxygen scavenger (Dittrich
et al.). The skilled person thus had any motivation to consider ascorbic acid
in the context of a method of sequencing nucleotides, and would have arrived

at the claimed subject-matter without any inventive ingenuity.

With respect to the invalidity of the patents invoked by Plaintiff in these proceedings
it must be noted that the Opposition Divisions (ODs) of the EPO in both cases had
not been aware of highly relevant prior art and technical data, which is presented in
these proceedings, and which clearly contradicts fundamental assumptions made by
the ODs. Furthermore, the ODs unfortunately had an erroneous understanding of
certain key aspects of the prior art before it, which is why the present Statement of
Defense needs to deal with them in detail, to put the technology at stake into correct

perspective.

Finally, Plaintiffs prayers for injunctive relief are indefinite and thus inadmissible.

(see N 498 ef segq.).

As aresult, Plaintiffs Complaint must be dismissed in its entirety, to the extent it can

be dealt with at all.

Defendant's procedural motion to first limit the proceedings to the question of
Defendant's capacity to be sued in the present proceedings allows an efficient

resolution of this dispute (sce N 23, 38 ef seqq.).

The suggested course of action is even more demanded in the light of the fact that
Plaintiffs groundless attack against Defendant, which it communicated to
international media on the day the Complaint was filed, must ultimately be seen as a
measure to discredit Defendant and the competing MGI group, respectively, and to
proactively intimidate the market. Such behaviour is unworthy of protection (see
N 42 ef seq.).

14
 

LENZ & STAERELIN

PROCEDURAL ISSUES

Power of Aftorney

The undersigned attomeys are duly authorised. A Power of Attorney was already

submitted on 30 September 2019 (act, 7_1).

Timeliness

The present submission is made within the deadline extended with order dated

1 November 2019 (act. 15).

Language (ad act. f N 3)

Defendant does not object to the use of the English language by the Parties.

Defendant would welcome it if also the Court were to use English to the extent
possible, in particular also for the Technical Opinion and at oral hearings to facilitate

reference to the Parties’ arguments.

Value in Dispute (ad act. 1 N 4)

Plaintiffs estimate is accepted for the sake of defining a value in dispute, but such
acceptance is in no way au admission with respect to any alleged monetary claims of
Plaintiff.

Procedural Motion

It is contested that Defendant has the capacity to be sued ("Passivlegitimation") for
the reasons set out at N 27 ef seqqg. below. For reasons of procedural efficiency, we
request that the question of Defendant's capacity to be sued shall be decided in a

preliminary decision to be rendered as soon as possible. With respect to the

20

2k

23
 

LENZ & STAEHELIN

iI.

remainder of issues at stake the proceedings shall be suspended until a decision on

Defendant's capacity to be sued is rendered.
ARGUMENT

Defendant (ad act. 1 N 8-9)

Defendant Latvia MGI Tech SIA is a subsidiary of Shenzhen MGI Tech Co., Ltd.
("MGI") (act. 1_1). Within this organisation, Latvia MGI Tech SIA is one of MGI's
thirteen business centres (see act. |_1). It also provides service and training and acts

as one of the group's production and logistics centres (see act. 1_1).

MGI strives to enable effective and affordable healthcare solutions for all. It is a
strongly research based company with over 900 employees in multiple research and
production bases around the world, One of MGI's research focuses are sequencing
platforms, It independently developed a series of new sequencers, which deliver
high-quality sequencing data fast and at lower prices than sequencers offered by
competitors. In particular, it developed a range of high-throughput genome
sequencers, which are attacked by Plaintiff in this lawsuit, For the development of
the BG]SEQ-500 sequencer, MGI was awarded with the NGS Innovation Developer
Technology R&D Outstanding Contribution Award by the NGS Innovation

Developers Association.

Evidence: Excerpts from the Website of MGI Group http://en.mgitech.cn

(Enclosure 1)

Defendant does not commercialise MGI genome sequencers and related kits in

Switzerland.

24

25

26
 

LENZ & STAEHELIN

Plaintiff did not provide any proof of infringing activities of Defendant (ad
act. 1 N 87-92)

Plaintiff did not provide any evidence of infringing acts by Defendant. Its unfounded

allegations are contested,

Plaintiff wrongly asserts that Defendant "distributes the BGI group's sequencing
platforms, including, for example, the sequencers BGISEQ-500 and MGISEQ-2000,
as well as the sequencing reagent kits adapted for use with these platforms, in
Europe, including Switzerland" (act. 1 N 9), It offers act, 1_5 as evidence in this
respect, Act. 1_5 is an excerpt of the website of MGI Tech Co., Ltd. It lists the
contact details of the various MGI Tech entities. Defendant is listed here under
"Latvia" with only its address and no further information. With no word does

act. | 5 say that Defendant is a distributor in Europe, let alone in Switzerland.

Plaintiff further submits act. |_| and act. 1_ 13 as evidence for the alleged infringing
activity of Defendant (act. 1 at N 87). Again, none of these documents contains even
a hint that Latvia MGI Tech SIA could offer the allegedly infringing products in

Switzerland or that it cooperates with Swiss entities in this respect.

Plaintiff also wrongly asserts that Defendant sells the allegedly infringing sequencing
reagent kits to customers in Switzerland and asserts that “art least one MAAGISEQ-2000
sequencer [...] has been supplied to a customer in Switzerland, the Health 2030
Genome Center at Campus Biotech in Geneva" (act. 1 N 91). No evidence is offered

for these allegations,

Notably, the mere fact that a MGISEQ-2000 sequencer was seen at a research
institution in Geneva does not constitute an infringing act. /irst, Defendant was not
involved in any way in the supply of such sequencer to the Health 2030 Genome

Center at Campus Biotech and Plaintiff was (thus) not able to show the opposite (see

27

28

29

30

31
 

LENZ & STAEHELIN

above at N 28 er segg.). Secondly, the sequencer alone does not infringe any of the

invoked patent clams of EP 578 and EP 412.

Plaintiff then wrongly asserts that "In order to operate this sequencer, Health 2030
Genome Center at Campus Biotech in Geneva, and potential other Swiss operators
of BGYMGI's sequencers, must source the appropriate, infringing sequencing
reagent kits from Defendant". Again, no evidence is offered in support of this
allegation; act. 1_18 only mentions that an Illumina employee has seen an MGISEQ-
2000 sequencer at the Health 2030 Genome Center in Geneva. However, Plaintiff
does not explain which sequencing reagent kits had been used with the MGISEQ-
2000 sequencer in Geneva. The declaration of Plaintiff's Jennifer Mummery

fact. |_ 18) 1s also silent in this respect.

The Health 2030 Genome Center at Campus Biotech in Geneva also uses Plaintiff's
sequencers, as confirmed by act. | 18. Under such circumstances it could well be
that reagent kits of Plaintiff or of a third party supplier were used with the MGISEQ-
2000 sequencer, as this would be technically possible. In fact, the sequencing devices
of the MGI group can be operated with nucleotides from different manufacturers.

These devices are therefore not limited to use with nucleotides produced by MGI,

What is more, Plaintiff states that it obtained a BGI sequencing reagent kit that it
used for test purposes (act. | N 93). However, Plaintiff does not explain where or
from whom it obtained such kit. Had Plaintiff obtained such kit in Switzerland or
from a source linked to Defendant, if would certainly have stated so. Plaintiff was
therefore not able to obtain infringing kits in Switzerland, let alone from a source

linked to Defendant,

In sum, Plaintiff did not offer any evidence for infringing acts in Switzerland. What
is more, Plaintiff did not even offer a shred of evidence, which would link Defendant

to any of the alleged infringing acts in Switzerland,

32

33

34

35
 

LENZ & STAEHRELIN

Plaintiff's allegations are wrong and contested by Defendant, Defendant has nothing
to do with the sequencer at the Health 2030 Genome Center in Geneva. It did neither
provide such sequencer nor does it supply the Health 2030 Genome Center with
reagent kits to be used with such sequencer. Defendant is also not involved in any

other way in distribution activities for Switzerland.

Evidence: Andis Slaitis, c/o Latvia MGI Tech SIA, General Manager

(as Witness)

As a consequence, the Complaint must already be dismissed for lack of infringing

activities of Defendant.

The Complaint must be dismissed for Lack of Capacity to be sued of Defendant

As is apparent from the preceding section (N 27 ef seqg.), Plaintiff wrongly sues
Defendant in these proceedings. As explained, Defendant has nothing to do with the
MGISEQ-2000 sequencer at the Health 2030 Genome Center at Campus Biotech in
Geneva, which in itself does not even infringe the Patents, Defendant did also nat

provide any reagent kits to the Health 2030 Genome Center.

Hence, even if, for the sake of argument, the MGISEQ-2000 sequencer in Geneva
constituted infringement when operated with kits developed by MGI, which is
contested for the reasons set out further below (see N 50 et seqg. and N 360 ef seqq.),

Plaintiff would have sued the wrong party.

Defendant thus lacks the capacity to be sued ("Passivlegitimation”) and the

Complaint must be dismissed already for this reason.

This brief should thus end here, which is why Defendant requests that a decision on
its capacity to be sued shall be made at an early stage before continuing the parties’
exchange of arguments on the much more elaborate technical issues of non-

infringement of the contested embodiments and the invalidity of the Patents invoked

10

36

37

38

39

40

41
 

LENZ & STAEHELIN

by Plaintiff. The following observations on the technical reasons for finding non-

infringement (starting from N 44 er seg.) are therefore only made out of caution.

D. Plaintiffs Action is an Attempt to Discredit Defendant and intimidate the
Market

Not only does Plaintiff sue Defendant for patent infringement without any basis, it 42
also aggressively communicates to the media that it did so. Notably, I|lumina issued
a press release, which was picked up by various business media, on the day it filed its
action with the Federal Patent Court, i.c, long before Defendant was even served

with such action.

Evidence: Illumina Press Release of 28 June 2019, "Illumina Files Patent Infringement
Suits Related to BGI in Switzerland, Turkey and the US"
(www. illuntina.com)
(Enclosure 2)

Business Wire, "THumina Files Patent Infringement Suits Related to BGT in
Switzerland, Turkey and the US", 28 June 2019 (www. businesswire.com)

(Enclosure 3)

Bloomberg, "Iumina Files Patent Infringement Suits Related to BGI in
Switzerland, Turkey and the US", 28 June 2019 (www.bloomberg.com)
(Enclosure 4)
Against this background, Plaintiff's unfounded actions are ta be seen as an aggressive 43
attempt to discredit Defendant and proactively intimidate the market. Such approach
cannot be protected, which is a further reason why an early decision is demanded on

Defendant's capacity to be sued at all in the present proceedings.

E, Technical Background (ad act. 1 N 10-33)

The general technical background is correctly summarised in act. 1 N 10-33. a4

However, it is deemed necessary and helpful te provide some more technological

LE
 

LENZ & STAEHELIN

a

5)

background information pertaining to each patent below in N 97 ef segg. and N 343

ef seqq., respectively,

Non-Infringement of EP 578
Preliminary remarks

Subject matter of EP 3578 (ad act, I N 36-43)

EP 578 pertains to modified nucleotide molecules with an allegedly Inventive 3'-OH
blocking group. It will be shown below that the claimed subject-matter was readily

obvious to the skilled person,
Feature analysis of the claims of EP $78 (ad act, 1 N 44-61)

The feature analysis of the claims of EP 578 as suggested by Plaintiff im act. 1 N 44

is adopted herein.
The skilled person

The slafled person in the case at hand is a biochemist (or chemist specialised in
biochemistry), with a university degree and several years of practical experience in
the biochemical industry. During his studies, he regularly acquired his own practical
experience with classical sequencing methods, such as the Sanger method. He is alsa
aware of the more recent methods and may already have used these during his

studies or in his further professional career.

The person skilled in the art also has solid chemical knowledge regarding the
provision of the corresponding basic building blocks, such as nucleotides and
nucleosides. This does not usually oecur biochemically, i.e. enzymatically, but rather
by means of classic synthesis methods of organic chemistry, If necessary, the person

skilled in the art will therefore call on the specialist knowledge of an organic chemist

12

45

46

47

48
 

LENZ & STAEHELIN

a)

in order to clarify detailed questions in connection with the chemical synthesis of

nucleotides or nucleosides, or will form a team with such a chemist.

He will in addition consult a mechanical engineer or an engineer with the appropriate

training for the automated implementation of the method.

The contested sequencing nucleotides, reagent kits and methods do not infringe
EP 578 (ad act. I N 93-150)

Plaintiff used unsuitable testing material

Plaintiff claims that the BGI Kit (the terminology of Plaintiff is used for convenience
reasons), Which it obtained and tested, contained the reagents needed for performing
SBS on a BGISEQ-500 (act. 1 N 93). Plaintiff only discloses blackened photographs
of the package of the tested BGI Kit and of vials contained in it. From this
information it is not possible to verify what specific reagents were tested by Plaintiff.
Furthermore, it is not possible to verify where the kit was purchased (see in this

respect also N 34 above).

What is more, pursuant to the photograph included at act. | N 99, the expiration date
for the tested reagents was "2019-02-01". However, according to the declaration of
Mary Dothage of Eurofins EAG Materials Sciences, the BG] Kit to be tested was
received by Eurofins only on 1 March 2019 (act. 1_16 at N 7). Act. 1_16 does not
specify the date when the tests were performed, but it is clear from this report that
further testing material was received only on or about 22 April 2019 (act. 1_16 at
N 55) and it thus appears that the relevant tests were performed between the end of
April 2019 (see act. 1_16 N 57) and 25 June 2019, which is the date of the test
report, act. 1_16. The tests of Eurofins were thus conducted well after the
expiration date for the BGI Kit of 1 February 2019.

Alone for this reason, the tests performed by Eurofins cannot be taken into account at

least as far as the BGI Kit is concerned, because material was tested that was no

13

49

30

3]

32
 

LENZ & STAEHELIN

5}

longer intended for use with the relevant sequencers and it cannot be ensured ihat the
properties of the tested product were still intact at the time the tests occurred.
Defendant thus objects to the use of act. 116 and act. 1_17, which is based on

act. 116,

Plaintiff wrongly assumes that BGLMMGI kits for all BGI/MGI sequencers rely on
the same chemistry (ad act. I N £10)

The BGI Kit tested by Plaintiff is also irrelevant in the present case, because it does
not contain reagents that would normally be used with a MGISEQ-2000 sequencer,
which is the sequencer apparently used at the Health 2030 Genome Center in
Geneva. The BGI Kit is primarily intended for use with BGISEQ-300 sequencers, as
indicated on the product label (act. 1 N 93, see also product description on the picture

in act. 1 N 99).

Plaintiff asserts that all BGI/MGI kits can be used for whatever BGUMGI sequencers
because they allegedly all rely on the same chemistry (act. 1 N 110). While this is
technically true, the BGI Kit tested would not normally be used with the MGISEQ-
2000 sequencer at the Health 2030 Genome Center in Geneva and Plaintiff has
provided no evidence whatscever that the BGI Kits tested have in fact been used in

the MGISEQ-2000 sequencer at the Health 2030 Genome Center.
Plaintiff used unsuitable test methods

Plaintiff has offered the following analysis which should allegedly prove the use of
modified nucleatide molecule according to claim 1 of EP 578 (act, 1_16 and
act. 1 17):

- a"celick” chemistry test for determining the presence of azide moieties;

- acomparative LC/MS analysis of the purchased BGI Kit.

14

53

54

35
 

LENZ & STAEHELIN

d

This evidence is not convincing.

With regard to the "click" chemistry test, this is a test designed to detect the presence
of azide moieties. Apart from that, the test does not give reliable indications on the
molecule’s structure. The test is based on a change of colour of the solution as a
result of the presence of Cu(ID} triazole complexes. In fact, it is well known that the
test does not depend on how the azide moiety is structurally arranged within the
molecule of interest. Therefore, the test would give a positive result for countless
possible modified nucleotide molecules, e.g, when the azide group would be attached
directly to the 3' carbon atom. By no means is the presence of an "-O-2" structure

with Z, bemg —C(R"2-N3 requited for the test to give positive results.

With respect to the LC/MS analysis, it shall be noted that act. 1_16 and act. 117
offer only rudimentary information on the results of the MS measurements. They
may confirm the presence of certain peaks (mass/charge), However, they fail to
present the relative abundance of the compared species and the overall results of the
spectrum. MS measurements are particularly sensitive and prone to deliver a
multitude of peaks of very different abundance. Traces of undefined artefacts
resulting from the ionisation process or residues from prior measurements performed
on the same device are often discovered in the spectrum. The mere existence of
"peaks" at the indicated mass/charge of cach dNTP is not convincing te prove the
presence of 3-AZM-dNTP.

As a result, the test methods used by Plaintiff are not suitable to prove infringement
of the patent claims at stake. The relevance, accuracy and conclusiveness of act.

1_16 and act. 1_17 is thus contested.
No direct infringement of claims I and 25 by nucleotides and kits

Other than asserted by Plaintiff, the contested nucleotides do not make use of all

features of independent claim 1 of EP 578, and the contested kits therefore do not

[5

56

a7

38

59

60
 

LENZ & STAEHELIN

read on all features of independent claim 25 either. With such result, a discussion of

infringement of any of the invoked dependent claims is moot.

Plaintiff's infringement analysis is contested already for the reasons set out above

(N 50 ef segg.).

In addition, Plaintiff wrongly contends that features 1.3.3 and features 1.3.5 need not

be realised in the third alternative of feature 1.3.2 (act. 1 N 103).

According to Plaintiffs submission in act. 1 N 103 ef seq., the contested nucleotides
do not comprise an R" protecting group, and they are thus not susceptible for a

reaction according to the claim by exchanging each R” for H.

Plaintiff simply ignores this fact in its infringement analysis. Plaintiff bases its
analysis solely on the third alternative of feature 1.3.2, i.e. the structure -C(R’)2-N3,
with the R' of this molecule being a hydrogen atom and there thus being an
azidomethyl group CH2-N3. It then asserts — contrary to patent law — that owing to
the lack of a R" group in this molecule, features 1.3.3 and 1.3.5, which precisely
require this protecting group, have been realised. The blocking group on the third
carbon atom of the sugar is the group -O-CH2-N3 (feature 1.3). This group has the
structure -O-Z, with Z being CHa-Ns, feature 1.3.1, ie. being the azidomethyl group
(feature 4). This corresponds to the formula -C(R’)2-N3, feature 1.3.2, third case,

where R' is a hydrogen atom, feature 1.3.4a,

According to Plaintiff's own submission, a protecting group R" according to EP 578,
in which each R" can be replaced by H, does not exist in the contested nucleotides.
Consequently, features 1.3.3 and 1.3.5 of claim 1 cannot be realised in the contested

nucleotides.

As a result hereof, the contested kits also do not infringe the independent claim 25

that relates to the use of nucleotides according ta EP 578,

16

61

62

63

64

65

66
 

LENZ & STAEHELIN

No contributory infringement of method claims I2 and I7 (ad act, | N 132-150)

Plaintiffs allegation as to indirect infringement of method claims 12 and 17 are

contested for various reasons.

First, Plaintiff wrongly asserts that Defendant distributes BGI/MGI sequencers and
sequencing kits for use with such sequencers in Switzerland, Reference can be made
to N 27 et segg. above. Alone for this reason, an indirect infringement of method

claims 12 and 17 is excluded.

Secondly, Plaintiff did not show that the Health 2030 Genome Center in Geneva or
any other party in Switzerland uses a BGI/MGI sequencer with BGI/MGI reagent kits
(see above at N 33 et seq.). As explained above, the sequencing devices of the MGI
group can be operated with nucleotides from different manufacturers. These devices

are therefore not limited to use with nucleotides produced by MGI.

Thirdly, it is not correct that the BGI/MGI Kits cannot be used for any other
purposes. ‘he BGI/MGI Kits can also be used for DNA synthesis. The nucleotides
could also be an intermediate product in the synthesis of alternative modified
nucleotides in circumstances where the chemistry required protection of the 3'-OH

group to prevent its modification.

As a result, already for these reasons, there is no contributory infringement by

Defendant of method claims 12 and 17 of EP 578,
Conclusions

Plaintiff has neither shown any infringing acts of Defendant (see above at N 27 et
seqq.) nor that the contested embodiments make use of all of the features of
independent device claims 1 and 25 of EP 578 or that they constitute means suitable
for being employed for the use of the subject matter of independent method claims

12 and 17. Also for these additional reasons, there is thus no infringement of EP 578.

17

a7

68

69

70

7

72
 

LENZ & STAEHELIN

EP 578 was erroncously upheld in opposition proceedings

EP 578 had been subject to European opposition proceedings, in which it was
maintained as granted by an Opposition Division (OD). Due to the withdrawal of the
appeal when summons to oral proceedings had already been issued, the Board of

Appeal did not get the chance to correct the (erroneous) first instance decision.

Evidence: Interlocutory decision of the OD re EP 578, dated 9 December 2015

(Enclosure 5)

Opponent's withdrawal of the appeal, dated 26 July 2017
(Enclosure 6)

Notification of termination of appeal proceedings, dated 2 August 2017
(Enclosure 7)
Defendant therefore deems it appropriate to identify and correct the errors in the
decision of the OD in so far as they are relevant for the arguments put forward in the
present proceedings, This concern in particular the statements made by the OD with
regard to inventive step as set forth in N 281 ef segg., N 304 ef segg. and N 315 et

segg, in more detail.

In brief, opponent in those proceedings based its attack on inventive step infer alia
on Ju ef al as the closest prior art, which was referred to in the opposition
proceedings as D9, As a further document, D/ (WO 01/92284) was consulted as
closest prior art. Opponent argued that the teaching according to the claim was
rendered obvious solely on the basis of Ju et a/., but in any case on the basis of the
combination of Jy ef al. with one of documents DIO (Oksman et al. (1992)), DI}
(Zavgorodny et al. (2000) and D/2 (Zavgorodny ef al, (2000)). The latter disclose
the azidomethyl protecting group according to EP 578, albeit only in the context of

3'-modified nucleosides.

Evidence: Ju et al., WO 02/29003

{D9 in EPO opposition proceedings]
(Enclosure 8)

18

73

4

75
 

LENZ & STAEHELIN

Odedra et al., WO 01/92284
[Di in EPO opposition proceedings]
(Enclosure 9)

Oksman et al. (1992), Solution conformations and hydrolytic stability of 2'-
and 3*- substituted 2',3'-Dideoxyribonucleosides, including some potential
inhibitors of human immunodeficiency virus; J. Phys. Org. Chem. Vol. 5, pp
741-747
[D/G in EPO opposition proceedings]

(Enclosure 10)

Zavgorodny et ai. (2000), S,X-Acetals in nucleoside chemistry: Synthesis of
2'- and 3°0-Azidomethyl derivatives of ribonucleosides; Nucleosides,
Nucleotides and Nucleic Acids, 19(10-12), pp 1977-1991
[D1/f in EPO opposition proceedings]

(Enclosure 11)

Zavgorodny et al. (1991), 1-Alkylthioalkylation of Nucleoside Hydroxyl
Functions and Its Synthetic Applications: A New Versatile Method in
Nucleoside Chemistry; Tetrahedron Letters, Vol. 32, No. 51, pp 7593-7596
{[D/2 in EPO opposition proceedings]
(Enclosure 12)
In the opinion of the OD, the skilled person would not have arrived at the protected
nucleotides according to claim 1 of EP 578 when starting from Ju ef al. (see
Enclosure 5, section 7.1). He would in particular not have arrived at these
nucleotides since — contrary to the opinion of opponent — D9 does not disclose a mild

deprotection method, but is rather "silent" in this respect (see Enclosure 5, section

7.1, page 17, fifth paragraph):

"D9 is silent about how te proceed with the removal of the
blocking group.”

if at all, it was stated by the OD, Ju et ai. discloses a deprotection method in a
medium containing an organic solvent (see Enclosure 5, section 7.1, page 17, third

paragraph):

"However, the opposition division considers that D9
(figure 14) teaches the removal of the protecting groups in

19

76

7
 

LENZ &

STAEHELIN

an organic solvent-comprising medium by using a
complex multi-step procedure disclosed in D2."

The OD was of the view that in contrast to Ju ef al., the deprotection in EP 578

succeeds without denaturing the DNA. Based on Ju ef ai., the OD therefore defined

the technical problem to be solved as follows (see Enclosure 5, section 7.1, page 17,

fifth paragraph; emphasis added):

"Therefore, the problem to be solved is considered to be
the provision of compounds with improved properties
which could be incorporated and wherein the blecking
group could also be removed without denaturation of the
DNA."

The OD furthermore deals with the warning of Ju er ai. to use protecting groups with

ester and keto functions. It interprets this with reference to document D/S to the

effect that Jv et al. almost teaches away from using protecting groups with an azido

function {see Enclosure 5, page 17, final paragraph, to page 18, line 3; emphasis

added):

Evidence:

"fiu et al} @age 6 lines 10-14) states that chemical
groups with electrophiles such as keto groups are not
suitable for protecting the 3'--OH of the nucleotide in
enzymatic reactions due to the existence of sirong
nucleophiles in the polymerase. Thus, [Ju et alj teaches
away from using electrophiles of any strength (which
includes azido groups) as protecting groups. Furthermore
DI8 (bottom of page 10863, column 1) informs the skilled
person that azide groups as moieties that would
experience the same cleavage effect as carbonyls and
that cleavage of azides has actually been observed in
vive."

Canard et al, 1995, Proc. Natl. Acad. Sci. USA, 92: 10859-10863
[DiS in EPO opposition proceedings]

(Enclosure 13)

DI} (Enclosure 9), which was also taken as the closest prior art, only discloses

enzymatic cleavage at 37°C in Example 8 (c) (see Enclosure 5, page 18, fifth

20

78

79

80
 

LENZ & STABHELIN

paragraph). The resulting technical problem was therefore essentially the same as
already formulated with regard to Ju et al. (see Enclosure 5, page 18, seventh

paragraph; emphasis added):

"The objective technical problem to be solved in light of
DI {Enclosure 9] is therefore the provision of ar
improved 3'-OH blocked nucleotide which is suitable for
use in a polymerase reaction under mild neutral aqueous
conditions, such that they do not cause damage to the
polpnucleotide structure.”

The OD obviously deemed the “promise" of the teaching according to EP 578, i.e.
that deprotection of the 3'-protecting group would be possible under mild conditions
in an aqueous medium without denaturing the DNA into the two individual
strands, to be the decisive technical effect. In the opinion of the OD, the technical
problem was “plausibly” solved; moreover, it was stated, there was nothing which
would have motivated the skilled person to use the protecting groups disclosed for
nucleosides in documents D/0 to DJ2 also for nucleotides within the framework of

the SBS (see Enclosure 5, page 18, eighth paragraph; emphasis added):

"Ip is plausible to assume, that this problem is solved and
there are no indications which would have led the skilled
person to consider to use the teaching of D10-D12 falso tn
light of D23, D25 and D20) which concerns nucleosides
to the teaching of DI and arrive to the subject-matter of
the opposed patent."

The erroneous decision of the OD to acknowledge non-obviousness is therefore

based on the following four key assumptions:

(1} The prior art does not provide any motivation to use the azidomethyl function
explicitly mentioned in documents D/@ to D/2 (Enclosures 10 to 12) as a
protecting group for 3'-modified nucleosides also for SBS-compatible

nucleotides.

21

81

82

83
 

LENZ & STABRRELIN

As will be shown in detail below, N 91 et seqq., this key assumption Jacks any

basis.

(2) The objective technical problem of being able to carry out deprotection under
mild conditions in an aqueous medium without denaturing the DNA is

“plausibly” solved with the provision of the azidomethyl protecting group.

As will be shown in detail below, N 281 ef seqq., this key assumption is equally

baseless.

(3) Ju et al. only discloses the deprotection by means of a complex mulu-stage

process in the organic medium.

As will be shown in detail below, N 304 ef seqq., this key assumption is also

false,

(4) Ju et al. teaches away from the teaching according to the EP 578 since the
warning issued therein not to use any ester or keto functions for the 3'-protecting

group applies to ail electrophilic groups, including the azido function.

As will be explained in detail below, N 315 ef segg., this key assumption is

equally incorrect.

EP 578 is invalid for lack of inventive step

The subject matter of independent claims 1, 12, 17 and 25 of EP 578 as asserted in
the present infringement proceedings is not based on an inventive step in light of the
prior art submitted herewith. This equally applies to the dependent claims of EP 578,
which have been asserted by Plaintiff.

The prior art that already described sequencing methods in detail can be considered
as relevant prior art for the examination of inventive step. In particular, Ju ef al. is a

reasonable starting point for the skilled person and wil! be discussed as closest prior

22

&4

85

86

87

88

89

90

SE

92
 

LENZ & STAEHELIN

art hereinbelow. EP 578 is not based on an inventive step in view of a combination of

Ju et al. with Zavgorodny et al. (1991),

In the following, we will demonstrate invalidity of EP 578 first with regard to
claim I CN 94 ef segq.) and then with regard to the further asserted claims (N 258 ef

seqq.).
a) Tsien et al. disctoses the basic principles of SBS

More than 10 years before the filing of EP 578, Tsien et al. described the basic
principles of the SBS method (see Enclosure 14, page 7, line 34, to page 8, line 14):

"In one aspect, the present invention provides a method
for determining the deoxyribonucieotide sequence, af a
single stranded DNA subject molecule. This method
involves synthesizing, in the presence of a multitude of
identical copies af the subject DNA, the DNA molecule
which is complementary to it, This synthesis is carried out
using deoxyribonucleotide triphosphates (dNTP) in a
Stepwise serial manner so as to simultaneously build up
mumerous copies af the complementary molecule, dNTP by
dNTP, As each dNTP is added to the growing
complementary molecules, if is identified by way af an
appropriate label (i.e, reporter group). By noting the
identity of the bases present in this complementary
molecule and using standard rules of DNA
complementation, one can franslatfe from — the
complementary molecule fa the corresponding original
subject molecule and thus obtain the deoxyribonucleotide
sequence of the subject molecule."

Evidence: Tsien ef al, WO 91/06678
[D235 in EPO opposition proceedings]
{Enclosure 14)
Of central importance to the SBS method described in Tsien et al. is the provision of

a nucleotide protected at the 3'-position of the ribose moiety. This is supposed to

ensure that the incorporation occurs in a controlled manner, i.e. the reaction does not

23

93

$4

95
 

LENZ &

STAEFHELIN

continue before the incorporated base has been identified (see Enclosure 14, page 12,

lines 22 to 29; emphasis added):

"In practice, the polymerase and the four labeled dNTPs
are added to the reaction zone /l4 under conditions
adequate to permit the enzyme to bring about addition of
the one, and only the one, of the four labeled blocked
aNTPs which is complementary to the first available
template nucleotide following the primer. The blocking
group present on the 3'-hydroxyl position of the added
dNTP prevents inadvertent multiple addition.”

i) SBS method according to Tsien ef al.

As polymerases suitable for the incorporation of the nucleotide, Tsien ef al. mentions

infer alia some of the enzymes cited in EP 578, in particular (see Enclosure 14, page

19, lines 9 to 18; emphasis added):

"Sequenase™ enzyme (an enzyme derived from
bacteriophage T 7 DNA polymerase that is modified to
improve its sequencing properties - see Tabor and
Richarson, Proc. Nat. Acad. Sei, USA, 84:4767-4771
(1987)—soid by United States Biochemical Corporation,
13 Cleveland, Ohio).

Other polymerases which can be used instead of
SequenaseTM include but are not limited to Klenow
fragment of DNA polymerase I, AMV’ reverse
transcriptase, and Taq polymerase."

The incorporation reaction must be carried out under the known reaction conditions

which are best suited for the polymerase used (see Enclosure 14, page 19, lines 19 to

20}. Representative conditions with regard to buffer composition, temperature,

duration, etc., are given, for example, for the sequenase and Klenow fragment on

page 19 from line 20 to page 20, line 11 of Enclosure 14.

Tsien et al. also recommends with regard to the polymerase reaction:

96

o7

98
 

LENZ & STARHELIN

"When other enzymes are employed, one should use the

conditions optimal for them since it is generally desirable

ta run the addition reaction as quickly as possible. To this

end, if is often desirable to use temperatures of 42°C for .
reverse transcriptase; 24°C for Klenow polymerase; 37°C

TM o with Sequenase and 72° C with Taq polymerase. In

addition, to force the reaction, especially with derivatized

aNTP's it may ofien be helpful to use substantial excesses

(over stoichiometry) of the dNTP's, or to modify other

conditions such as the salt concentration."

Tsien ef al.'s recommendations are largely trivial. The skilled person knows that a 99
certain salt concentration is essential for the stability of double-stranded DNA in
solution. The repulsion of the two strands due to the negative charges of the
phosphate backbone exceeds the attractive interactions of the base pairs and can lead
to a separation of the double helix into the single strands. This process is also
referred to as "denaturation". This is prevented by cations in the solution which
neutralise the negative charges of the phosphate groups in the backbone. As a rule,

KCl or NaCl in a concentration of 10 to 200 mM is used for this purpose.

Following identification of the mcorporated base, the 3'-protecting group is cleaved 100
off such that the polymerase, in a new cycle, can attach the next nucleotide with a

base complementary to the DNA to be sequenced (see Enclosure 14, page 13, lines

14 to 16):

“In the next step, a reaction is carried out to remove the
blocking group and label from the 3’ position on the first
deoxynucleotide triphosphate"

The cycle comprising 1) incorporating the nucleotide; 2) identifying the base; and 3) tO
cleaving the 3'-protecting group is repeated until the DNA to be analysed or at least a

portion thereof is sequenced.

25
 

LENZ & STAENWELIN

ii) Selection criteria for fhe protecting group

A decisive criterion for the usability of the 3'-protecting group for the SBS is that it 102
can be cleaved off again without affecting the overall reaction over all synthesis and
sequencing cycles. Such "reversible" protecting groups for OI groups and
corresponding blocking and deprotection methods are known to the person skilled in
the art and are common general knowledge; see, for example, the textbook Greene

and Wuts (1999), which is also cited in EP 578 itself (see paragraph [0090] thereof).

Evidence: Exhibits from Greene and Wuts, Protective Groups in Organic Synthesis;
Wiley and Sons (1999)
[D1I6 in EPO opposition proceedings]
{Enclosure 15)
It goes without saying that not all of the hydroxyl protecting groups cited as 103
examples in Greene and Wuts can be used in the context of SBS, even if they are
reversibly removable. Tsien ef al. were aware of this, which is why they already

provided the skilled person with specific indications for the selection of suitable

protecting groups (see Enclosure 14, page 20, line 28, to page 21, line 3):

"The criteria for the successful use of 3'-blocking groups
include:

(1) the ability of a polymerase enzyme to accurately and
efficiently incorporate the dNTPs carrying the 3’
blocking groups into the cDNA chain,

(2) the availability of mild conditions for rapid and
quantitative deblocking, and

(3) the ability of a polymerase enzyme to reinitiate the
cDNA synthesis subsequent to the deblocking stage"

The significance of these criteria is emphasised again at the bottom of page 21 of 104

Tsien et al. (see Enclosure 14, page 21, lines 9 to 13):

26
 

LENZ & STAEHELIN

"For the present invention, 3'-blocked dNTPs are used
that can be incorporated in a template-dependent fashion
and easily deblocked to yield a viable 3'-OH terminus.”

In the following, Tsien ef al. lists already known protecting groups for the OH 105
function at the 3'-position of the nucleotide (see Enclosure 14, page 21, lines 13 to

19}:

“The most conunon 3'-hydroxyl blocking groups are esters

and ethers. Other blocking modifications to the 3'-OH

position of NTPs include the introduction of groups such

as -F, -NH2,-OCH3,-N3,-OPO 3-, -NHCOCH 3, 2-

nitrobenzene carbonate, 2,4-dinitrobenzene sulfenyl and

ietrahydro-furanyl ether. Incorporation and — chain

termination have been demonstrated with dNTPs

containing many of these blocking groups (Kraevskii ef

al, £987)."
Kraevskii et al. (1987) had already shown for some of these protecting groups that 106
nucleotides blocked therewith at the 3'-position are incorporated by polymerases into
an oligonucleotide strand, whereupon the polymerase chain reaction is interrupted.
The modified nucleotides in question thus act as "terminators" for further nucleotide

incorporation. Reference is made to Table 1 of Kraevskii ef al. in this respect,

Evidence: Kraevskit et al. (1987), ISSN 0026-8933, pp. 25-29
(Enclosure 16)
Table i of Kraevskii et al. shows the incorporation with selected DNA polymerases 1?
into the oligonucleotide strand and subsequent termination for a series of 3'-modified
nucleotides from different organisms. The tested terminator substrates include at the
3'-position nucleotides, modified inter alia with -F, -NH2, 3'-OMe, and -N3 (see

Enclosure 16, page 27, final paragraph).

As is immediately apparent to the skilled person owing to the chemical nature of the £08
protecting groups, Tsien ef al. — as far as it is refered to Kraevskii ef al. — does not
initially make a distinction between reversible groups, ie. such from which the

unprotected OH function can be released again, and non-reversible groups, but

27
 

LENZ & STAEHELIN

iti)

merely lists known terminators of the polymerase chain reaction. This does not come
as surprise since, at the time of Tsien ef al., SBS had only just been developed and
the reversibility of the protecting group was not decisive in the known sequencing

methods such as the Sanger method.

For example, of the protecting groups cited in Tsien ef al. on page 21, lines 15 to 17,
at least -F, -NH» , or -N3' are not cleaveable or can only be cleaved with difficulty
under SBS-compatible conditions, and are therefore not suitable for use in this new
sequencing method. In the following, however, Tsien ef al. then turn to the protecting
groups suitable for SBS, i.e. those that can be expeditiously and quantitatively
deprotected under mild conditions in accordance with selection criterion (2); see N

103, above.
Deprotection reaction must not interfere with the DNA polymerase reaction

According to Tsien et ai,, the deprotection procedure should meet the following

criteria (see Enclosure 14, page 23, line 33, to page 24, line 2):

"(a) proceed rapidly,
(b) yield a viable 3'-OH function in high yield, and

(e) not interfere with future enzyme function or denature
the DNA strand."

Criterion (c) is of particular importance for the SBS method. All polymerases used
for SBS require a double-stranded oligonucleotide to resume chain extension. This
consists of a duplex of the primer to be extended with a target or matrix strand whose

DNA sequence is to be determined.

 

"Te is noted that in the case of Tsien et al, (Enclosure 14) and Kraevsti et al. (Enclosure 16) the azido group is
located directly on the 3'-carbon atom of the ribose moiety. The 3'-oxygen atom is thus no longer present (also
referred to as "3'-deoxy"}. For example, the compound "3'-azidothymidine" is therefore often referred to as 3'-
deoxy-3'-azidothymidine. The chemical properties of this group thus fundamentally differ from ihose of the
azidomethyl group -CH2-N3 according to the patent (see claim 4}, which is linked to the 3'-carbon via the
remaining oxygen atom. Whereas the 3'-azido group is not reversibly cleavable, this can be easily achieved
with the azidomethy! function (-O-CH;-N3) under mild conditions (see Zavgoredny et al. (1991), Enclosure

12).

28

109

119

it
 

LENZ & STAEHELIN

If the primer/matrix duplex is separated, the chain extension cannot be continued. 2
This also compromises sequencing — unless appropriate measures are taken to
prevent the complementary single strands from separating in the first place or to
ensure that they can at least be reunited, for example with the help of the “hairpin”

technology (see below, N 165 ef seqq.).

The issue of a possible separation of the double-stranded oligonucleotide — also 13
referred to as the "denaturation" of the DNA — can occur at all levels of SBS, but

manifests itself in particular in the deprotection reaction.

As explained above, after successful incorporation and identification of a 3'-protected i
nucleotide into the oligonucleotide, the protecting group must be cleaved off again,
providing a free OH function. The individual steps are usually carried out under
different reaction conditions: The conditions of the polymerase reaction
(temperature, pH, buffer composition, etc.) are determined by the properties of the
polymerase used. The reaction conditions of the deprotection process, on the other
hand, result from the chemical nature of the protecting group used (see Enclosure 14,

page 24, lines 3 to 4).

The reaction solutions must therefore be exchanged between the individual steps. In 15
particular, the deprotection reagent must be completely removed. If this were carried
over into the subsequent polymerase step, the added 3'-modified nucleotides could be
deprotected prematurely. In this case, the polymerase would uncontrollably

incorporate further nucleotides, making sequencing impossible.

The DNA is immobilised beforehand on a solid surface in the reaction chamber so E16
that it is not washed away when the reaction solutions are changed or during
intermediate rinsing pracesses. This "solid surface" can, for example, be provided in
the form of microbeads, which are mechanically retained in the chamber even when
reaction or rinsing solutions flow through or are exchanged. An embodiment of DNA

immobilisation is schematically shown in Fig. 1A of Tsien et ai. and is deseribed in

29
 

LENZ & STAEHELIN

more detail on page 9, line 27, to page 10, line 14, and page 32, line 10 ef seqg. of

Enclosure 14:

4 primer 4

‘4
OF. fue

(Ca Stipes immobilized primer $

 

a PETIT RITTTRITITIT © template DNA 6

' Lk Bt ed Le pT eel Lane JF

4! > eigen . 5
ah

St
C)rasxLlitts:

g

| 3°-B dNTPs + polymerase

 

Yu nae “
. a VDETTTTREET ERAT ET
‘ , 34 ete a
O-sdliiits :
i
14,72
According to alternative 1A, a single-stranded primer (4) at its 5' end is first 17

immobilised on the surface of microbeads (1) using known methods via linker
groups A - X (2). The double-stranded duplex of immobilised primer (5) and target
DNA to be sequenced (6) is then formed by a DNA oligonucleotide (8°)
complementary to the primer and ligated to the target DNA. After each cycle, the
primer was extended by exactly one nucleotide (11 after the first cycle, 12 after the

second cycle, ete.),

In the alternative according to Fig. 1B, immobilisation is reversed, ie. the target 1h8
DNA is immobilised first, and the primer then binds thereto. This makes no
difference for the SBS.

30
 

LENZ & STAEHELIN

It is immediately clear from the above N 116 diagram what consequences a 119
denaturation of the primer/target DNA duplex can have during the deprotection

reaction: If the two strands are no longer reunited, the target DNA is washed away

when the deprotection solution is removed in alternative 1A; in alternative 1B, the

extended primer is also washed away. In both cases, this would lead to a termination

of the SBS.

This circumstance is taken into account in particular by criterion (c} above, according 120
to which the deprotection reaction should not interfere with the enzyme function in
the subsequent incorporation step or should not denaturate the DNA, or must be

prevented with suitable countermeasures.

Tsien et al. cites "esters" and "ethers" as specific examples of protecting groups for bal
the 3-hydroxyl group of the mucleotide which are reversible and can thus be used in
accordance with the invention, and which meet the above criteria (see Enclosure 14,

page 21, lines 9 to 28; emphasis added);

"Presently preferred embodiments focus on the ester

blocking groups such as lower (1-4 carbon) alkanoic acid

and substituted lower alkanoic acid esters, jor example

jormyl, acetyl, isopropanoyl, alpha fluore- and alpha

chioroacetyl esters and the like; ether blocking groups

such as alkyl ethers; phosphate blocking groups;

carbonate blocking groups such as 2-nifrobenzyl; 2,4-

dintirobenzene-sulfenyl and tetrahydrothiofuranyl ether

blocking groups."
Diagram I in Fig. 5 shows, for example, the use of an acetyl function as a protecting 122
group for the 3'-OH of the nucleotide. The protected nucleotide is thus an acetate
ester. Diagram II in Fig, 6 sketches the formation of an accordingly protected

phosphate ester.

However, the wording "Presently preferred embodiments" indicates that Tsien et al. 123
in no way deems the possibilities to be exhausted, but rather provides encouragement

to look for further, possibly even more advantageous alternatives. The deprotection

31
 

LENZ & STAEHELIN

method must hereby also be taken into consideration. Depending on the chemical
nature of the protecting group, in particular as regards the electronegativity of the
substituents in the protecting group, different conditions are required for the cleavage

thereof.

In the worst case, these can lead to premature deprotection in groups that can be too 124
"easily" cleaved. The reason for this is that if a complete or partial deprotection
already occurs under the almost neutral conditions during the enzymatic polymerase
reaction, it is no longer interrupted. As a consequence, an uncontrolled further
incorporation of nucleotides occurs, which makes sequence determination

impossible,

Conversely, conditions that are too harsh can lead to denaturation, Le. separation of 125
the formed double-stranded oligonucleotide into the two single strands, during
deprotection. This can be the case, for example, if the pH is too high or if the
temperature is too high, i.e. above the melting point’ of the oligonucleotide, during

the deprotection.

Tsien et al. attempt to circumvent these problems by proposing protecting groups 126
which, instead of base-catalysed hydrolysis, can also be cleaved off again via

selective deprotection processes. These precisely defined reaction conditions permit

a selective cleaving off of the protecting group, by which the above-mentioned side

reactions should be largely avoided during sequencing (see Enclosure 14, page 24,

lines 24 to 28):

"4 wide variety of hydroxyl blocking groups are cleaved
selectively using chentical procedures other than base
hydrolysis. 2,4-Dinitrobenzenesulfenyl groups are cleaved
rapidly by treatment with nucleophiles such as thiophenol
and thiosulfate (Letsinger et al, 1964)."

 

? Melting point [Tm, tm ]: the temperature, in °C, at which 40 % of a double-stranded nucleic acid is
denatured into the single-stranded form.

32
 

LENZ & STAEHELIN

A chemical deprotection method is described in Example 5 on page 38 of Tsien et al.
A 2,4-dinitrobenzenesulfenyl protecting group is hereby removed under mild
conditions in 0.1 M pyridine/pyridinium chloride buffer (pH 7.8), Le. an aqueous
medium, for one minute at 40°C, Thiourea (MG 76.1) in a concentration of 0.05 M
(3.8 g/l) is thereby used as the selective deprotection agent. The solubility of thiourea
in water at 20°C is 137 g/l; i.e. the deprotection agent is completely dissolved in the

aqueous buffer at the concentration used.

Example 5 shows that deprotection with a water-soluble deprotection agent in an
aqueous medium can be carried out under mild and almost neutral conditions. This

also ensures the solubility of the DNA, which is not denatured.

Accordingly, certain allyl ethers can also be selectively cleaved into acetone / water
with Hg(1) (see Enclosure 14, page 24, lines 29 to 30). Tetrahydrothiofuranyi ethers
can be removed under neutral conditions using Ag(]) or Ha(II) (see Enclosure 14:
page 24, lines 31 to 33). On page 24, line 33, to page 25, line 3, Tsien et al. again

summarises the advantages of a selectively cleavable 3'-protecting group as follows:

"These protecting groups, which are stable to the
conditions used in the synthesis of dNTP analogues and in
the sequence incorporation steps, have some advantages
over groups cleavable by base hydrolysis - deblocking
occurs only when the specific deblocking reagent is
present and premature deblocking during incorporation is
minimized."

The term "selective" in the context of a reversible protecting group for SBS implies

that this should at least meet the following criteria:

1) No premature cleavage under the physiological conditions of enzymatic

incorporation into the oligonucleotide;

2) no unwanted deprotection already during the organic-chemical new synthesis

of the nucleotide;

127

128
 

LENZ & STAERRELIN

iy)

3) the reaction conditions during deprotection do not lead to DNA denaturation

or precipitation.

Tsien et al, proposes enzymatic (see Enclosure 14, page 25, line 13; page 39,
Example 6) and photochemical (see Enclosure 14, page 25, line 4) cleavage as

further alternatives for selective deprotection methods and corresponding protecting

groups.
Introduction of the 3'-protecting group occurs at the nucleoside stage

According to sie et al, the premature cleavage of the 3'-protecting group can be
prevented or at least minimised when deprotection occurs selectively, Le.
deprotection only takes place if the specific deprotection reagent is present. As
mentioned above, this applies not only to the incorporation of the protected
nucleotide into the oligonucleotide strand during SBS, but also to the production of

ihe protected nucleotide per se.

A further advantage of a selective deprotection reaction is thus that an undesired
cleavage of the protecting group already during the usually multi-stage chemical
synthesis of the nucleotide can be avoided, This is all the more true if the protecting
group is already introduced at an early stage of synthesis. For this purpose, the
protecting group must be selected such that the specific conditions of the
deprotection reaction do not conflict with the conditions of the individual synthesis

steps.

Synthesis methods for the production of protected and possibly labelled nucleotides
for use in enzymatic DNA sequencing methods such as Sanger and SBS were
common general knowledge on the priority date of EP 578. The general methods
described in Tsien et al. for the production of 3'-protected nucleotides via several
intermediate stages also make use of the known methods, i.e. the reaction conditions

are known.

34

131

132

[33

134
 

LENZ & STAEHELIN

It is therefore easily possible for the skilled person to further restrict the list of 135
possible OH protecting groups to those having deprotection conditions which do not
conflict with the conditions during SBS, in particular during enzymatic incorporation
and subsequent deprotection, but also not with the reaction conditions during the
chemical synthesis of the nucleotides. This becomes clear from the examples of

Tsien et al:

Fig. 5 of Tsien ef al, (Scheme I) schematically shows, starting from a nucleoside with 136
a free 3'-hydrox! group, the multi-stage synthesis of a nucleotide protected by a 3'-
actetyl group. The method is described in more detail on page 22, first paragraph, of
Tsien et al. and essentially follows known methods - as is immediately apparent

from the literature cited in this paragraph.

FIG. 5

5 OT T
HO 0 Ryo 0
3! Le ata Ata EEA anal
OH, ORe
2 3 4 5 6
Ry DMT RMT H POSH. POgH4
Ra H COoths COCHS COCHs COCH3
SCHEME |
lt is immediately apparent that the 3'-actelyl group (Ro = COCHs) is already 137

introduced at stage 3 of the chemical synthesis. The introduction of the phosphate
groups at the 5'-position occurs later, namely at stage 5, with formation of the
nucleoside monophosphate (Ri = PO3H2), and stage 6, after addition of two further
phosphate groups, to obtain the nucleoside triphosphate (Ri = P3O9H4) as the end
product,

35
 

LENZ &

STAERELIN

The same applies when phosphate is used as the 3’-protecting group (see the detailed

synthesis instructions in Example | and Fig. 6 (Scheme I) and Fig. 7). Example 2

describes the synthesis of a further 3'-protected nucleotide (compound VIII in Fig. 8),

with this protecting group simultaneously serving as a label for identifying the

incorporated base. Here again, the 5'-phosphate groups are introduced after the 3'-

protecting group during the final stages of synthesis.

The early incorporation of the 3’-protecting group during chemical nucleotide

synthesis — at least in the sense that this should take place before the introduction of

the 5'-phosphate groups — is advantageous in particular for the following reasons:

i)

2)

3)

5'-phosphate derivatives of nucleosides are often unstable, and should thus be
introduced as late as possible in the synthesis pathway, possibly only just
before the actual use of the nucleatides for SBS analysis (see Enclosure 14,

page 22, Hnes 20 to 24).

A multiply negatively charged grouping is introduced with the triphosphate,
i.e. a “salt" is formed. In order to keep this in solution, aqueous conditions are
necessary, and these are detrimental to the chemical reactions during multi-

stage nucleotide synthesis that are usually carried out in organic solvents.

The purification of intermediates with multiply negatively charged phosphate
groups is more difficult since ion exchange chromatography is required
therefor. This is accompanied by higher yield losses. Moreover, ion exchange
chromatography takes place in an aqueous environment (see Enclosure 14,
page 36, lines 13 to 17) while most synthesis steps take place in organic
solvents. This requires switching between organic solvents and aqueous
buffer solutions with dissolved salts, which is cumbersome and also leads to

higher yield losses.

It is therefore obvious to provide for the introduction of the 5'-phosphate groups at as

late a stage of the synthesis pathway as possible, at Ieast for nucleotide production

36

138

139

140

141

143
 

LENZ & STAEWELIN

b)

beyond the laboratory scale. Conversely, this means that the introduction of the 3'-
protecting group should take place at an early stage of the overall synthesis. EP $78
does not do anything different. In all of the examples, the 5‘sphosphate groups are
introduced as the last step and thus after the 3'-protecting group (in this case
azidomethy!)} (see Enclosure 14, paragraph [0123], reaction (5), paragraph [0143],
reaction (23); paragraph [0151], reaction (3 1)).

For the chemical synthesis of the 3'protected nucleotides, Tsien ef al, in
combination with common general knowledge, thus teaches to introduce the 3'-
protecting group at an early stage, in any case before the 5'-phosphate groups. This
further restricts the possible selection of protecting groups to those with deprotection
conditions that are as selective as possible, which do not conflict with subsequent

chemical synthesis steps.

As explained above, the term "nucleoside" refers to precursors of nucleotides that do
not yet have 5'-phosphate groups. The early introduction of the protecting group
before the 5'-phosphate groups proposed by Tsien ef al. therefore means that the

respective precursor is present as a nucleoside and is not yet a nucleotide.

It can be concluded herefrom that when searching for alternative protecting groups,
the skilled person will primarily concentrate on the corresponding literature

regarding the chemical synthesis of nucleosides and not so much on nucleotides.
Ju etal. as closest prior art

Ju et al. — WO 02/29003 (Enclosure 8) — discloses an SBS method for DNA
sequencing which uses the same biochemical principles as Tsien et al. — WO
91/06678 (Enclosure 14) — and also EP 578. Ju et al. was published shortly before
the priority date of EP 578 and therefore takes into account further developments
made in the SBS since Tsien ef al. This publication was also acknowledged in EP
578 itself (see paragraphs [0008] to [0012]) and is therefore particularly suitable as a

starting point for the assessment of inventive step.

37

144

145

146

147
 

LENZ & STAEHELIN
¢) The skilled person's approach towards a protecting group
i) Criteria of use for the protecting group

The SBS method of Ju et al. also makes use, as does Tsien ef al., of a protecting

group shielding the 3'-position on the ribose moiety in order to first interrupt the

chain extension of the oligonucleotide to identify the incorporated base. The OH

protecting group is then cleaved off so that the polymerase can mecorporate the next

nucleotide into the DNA strand (see Enclosure 8, page 5, lines 5 to 19):

"The approach disclosed in the present application is to
make nucleotide analogues by linking a unique label such
as a fluorescent dye or a mass tag through a cleavable
linker to the nucleotide base or an andlogue of the
nucleotide base, such as to the S-position of the
pyrimidines (T and C) and to the 7-position of the purines
(G and A}, to use asmall cleavable chemical moiety to cap
the 3-OH group af the deoxyribose to make it nonreactive,
and io inearporate the nucleotide analogues into the
growing DNA strand as terminators, Detection of the
unique label will yield the sequence identity of the
nucleatide, Upon removing the label and the 3-OH
capping group, the polymerase reaction will proceed to
incorporatethe next nucleotide analogue and detect the
next base.“

Ju et al. also mention criteria that must be met by the 3’-protecting group in order to

be usable for SBS (see Enclosure 8, page 25, line 28, to page 26, line 2);

“diy chemical group could be used as long as the group
1} is stable during the polymerase reaction,

2} does not interfere with the recognition of the
nucleotide analogue by polymerase as a substrate,
and

3) is cleavable."

38

148

H49
 

LENZ & STAEHELIN

On page 42 of Ju ef al. the authors summarise the "fundamental requirements" for 150
the success of the SBS once again (see Enclosure 8, page 42, first paragraph;
emphasis added},

"The fundamental requirements for such a system to work
are:

(1) the availability of 4 nucleotide analogues (aA, aC,
aG, aT) each labelled with a unique label and
containing a chemical moiety capping the 3'-OH

Brau,

(2) the 4 nucleotide analogues (aA, aC, aG, al) need to
be efficiently and faithfully incorporated by DNA
polymerase as terminators in the polymerase
reaction;

(3) the tag and the group capping the 3’ -OH need to be
removed with high yield to allow the incorporation
and detection of the next nucleotide;and

(4) the growing strand of DNA should survive the
washing, detection and cleavage processes to remain
annealed to the DNA template.”

Unsurprisingly, Ju ef al.'s criteria largely coincide with those of Tsien et al. (see 131
above, N 103). They confirm and supplement Tse ey al.'s criteria to the effect that
the protecting group should not be cleaved off prematurely during the polymerase
reaction and should not interfere with the recognition of the modified nucleotides as

a substrate for the polymerase.

On page 4 ef segq., Ju ef al. explain the requirements to be met by the protecting Fo2
group for SBS in more detail and highlight two criteria in particular, which we will

discuss further below:
a) the smaj} dimension of the protecting group,

b) the absence of an ester or keto function adjacent to the 3'-oxygen atom.

39
 

LENZ & STAEHELIN

Small dimension of the protecting group

At the time of Jv ef ai if was known that 3'-modified nucleotides of polymerases
were incorporated with varying success into an oligonucleotide. The reason was
assumed to be that the 3’-position at the ribose moiety of the nucleotide is close to the
amino acids of the active centre of the polymerase during the incorporation reaction.
This increases the sensitivity of the polymerases to modifications at the 3'-position of
the nucleotide, which can possibly lead to limited incorporation in one polymerase or
potentially even to no incorporation at all in another polymerase (see Enclosure 8,

page 4, lines 10 to 21).

On the other hand, no impairment of the incorporation of nucleotides also having
sterically extensive groups was observed when using specially "modified" DNA
polymerases, for example Thermo Sequenase and Taq FS Polymerase (sce Enclosure

8, page 4, line 21, to page 5, line 3):

"On the other hand, it is known that inodified DNA
polyinerases (Thermo Sequenase and Tag FS polymerase)
are able fa recognize nucleotides with extensive
modifications with bulky groups such as energy transfer
dyes at the S-position of the pyrimidines (T and C} and at
the 7-position of purines (G and A) (Rosenblum et al.
1997, Zhu et al. 1994). The ternary complexes of rat DNA
polymerase, a DNA template-primer, and dideoxycytidine
triphosphate (ddCTP) have been determined (Pelletier et
al, 1994) which supports this fact. As shown in Figure 1,
the 3-D structure indicates that the surrounding area of
the 3'- position of the deoxyribose ring in ddCTP is very
crowded, while there is ample space for modification on
the 5-position the cytidine base.”

Ju et al. see this as a problem, since with larger protecting groups the general
applicability of common polymerases for SBS is severely restricted. If necessary,
these must first be genetically modified in a complex process in order ta still accept a
nucleotide with a large 3'-protecting group as substrate. This applies all the more if

the 3%protecting group also contains an extensive label for identifying the

40

153

[54

155
 

LENZ & STAEHELIN

incorporated base, for example in the form of a light-sensitive molecule unit {see

Enclosure 8, page 5, lines 23 to 26):

“f...) a photocleavable group is generally bulky and thus
the DNA polymerase will have difficulty to incorporate the
nucleotide analogues containing a photocleavable moiety
capping the 3'-OH group.”

To circumvent this problem, Ju ef al. uses a two-stage approach: £56
On the one hand, the base-specific label, e.g. a fluorescent dye, is to be linked to the 157
5- or position of the nucleotide base via a cleavable linker, since no steric
interference with the polymerase is to be expected here (see Enclosure 8, page 5,
lines 5 to 11).
On the other hand, Ju et al. proposes to use protecting groups for the 3'-OH function 158
of the nucleotide with low spatial expansion as terminators (see Enclosure 8, page 5,
lines 11 to 13) and states in more detail (see Enclosure 8, page 5, line 26, to page 6,
line 2; emphasis added:
"If small chemical moieties that can be easily cleaved
chemically with high yield can be used to cap the 3'-OH
group, such nucleotide analogues should also be
recognized as substrates for DNA polymerase. It has been
reported that 3’-O-methoxy-deoxynucleotides are good
substrates for several polymerases (Axelrod et al. 1978).
3'-O-allyl-dATP was also shown to be incorporated by
Ventr(exo-) DNA polymerase in the growing strand of
DNA (Metzker et al. 1994)".
Evidence: Metzker et al. (1994), Termination of DNA synthesis by novel 3'-modified
deoxyribonucleoside 5'-triphosphates; Nucleic Acids Research, Vol. 22, No,
20, pp. 4259-4267
[D23 in EPO opposition proceedings]
(Enclosure 17)
To confirm their theory, the authors of Ju er al. point out that nucleotides with 159

particularly small protecting groups, such as the methyl or unbranched allyl group

4]
 

LENZ & STABRHELIN

iii)

with one or three carbon atoms, respectively, are accepted by various polymerases as

substrates.

Ju et al. explicitly mention polymerases that are commercially available, e.g.
"Thermo Sequenase, Taq FS DNA polymerase, T7 DNA polymerase, and Vent (exo-)
DNA polymerase", as suitable polymerases according to the invention (sce Enclosure
8, page 44, lines 15 to 17). The advantage of a small protecting group is that
correspondingly modified nucleotides of many different polymerases are accepted as

substrate.

A suitable polymerase can therefore easily be selected from the multitude of known
and possibly commercially available polymerases, for which only a few simple
preliminary tests are required, Thus, the more complex genetic modification of a
polymerase in such a way that nucleotides with an extensive protecting group can be

incorporated at all, can be avoided."

Selective cleavability under mild conditions in an aqueous environment is

necessary

However, the small dimension of the protecting group is only one factor. An efficient
incorporation of the protected nucleotides by the polymerase is, for example, useless
for the SBS if the protecting group is not reversibly cleavable. The same applies if
the protecting group can only be removed again under conditions that are detrimental

to the formed DNA or even compromise further reaction cycles.

The 3'-methoxy group (-O-CH3), which is actually well accepted by most
polymerases owing to its small dimension, must thus be removed from the list of
useable protecting group candidates. According to Ju er al, it can only be cleaved

under harsh conditions (see Enclosure 8, page 6, limes 2 to 6):

 

? Ju et al, clearly do not exclude the possibility of farther optimising a basically functional polymerase by
mautation, if desired.

42

160

IGE

162

163
 

LENZ &® STAEHELIN

"However, the procedure to chemically cleave the methoxy

group is stringent and requires anhydrous conditions.

Thus, it is not practical to use a methoxy group to cap the

3-OH group for sequencing DNA by synthesis."
Moreover, deprotection of the methoxy group occurs under anhydrous conditions,
which, according to Ju ef al, also makes the use of this protecting group
impracticable for SBS. This — as already explained above for Tsien et al. — is
immediately apparent to the skilled person since oligonucleotides having a phosphate
backbone with negatively charged phosphate groups are only poorly soluble or are

not soluble at all therein.
Deprotection must not lead to an irreversible denaturation of the DNA

Like Tsien et al. earlier, Ju ef al. also emphasise that an irreversible denaturation of
the primer/target DNA duplex must not occur during SBS — especially during
deprotection — since this would destroy the success of SBS (see Enclosure 8, page

42, mes 17 to 19):

“(4) the growing strand of DNA should survive the
washing, detection and cleavage processes to remain
annealed to the DNA template."

Ju et al. on the one hand solve this problem by means of special protecting groups
which can be cleaved under mild, aqueous and non-denaturing conditions (see

below).

In an alternative embodiment, wv ef af. on the other hand propose to avoid the risk of
denaturation from the outset, even under somewhat harsher conditions (see claim 9).
This ts achieved by immobilising on the solid surface a DNA strand which is capable
of “self-priming" instead of a separate primer or single-stranded target DNA -- as is
still the case with Tsien et al. (see Enclosure 8, pages 26 to 29). The production of
such "self-priming" DNA is described on pages 47 to 49 of Ju ef af. in the section "2.
Construction of a Selfprimed DNA Moiety".

43

164

165

566

167
 

LENZ & STAEHELIN

The primer to be extended is covalently bonded via a nucleotide “loop” (also referred 16k
to as a "hairpin") to the target DNA immobilised on a chip so that it can associate
with a complementary sequence located immediately prior to the target DNA to be

sequenced (see Enclosure 8, page 49, lines 17 to 24):

"The looped primer (B) is designed to contain a very

stable loop (Antao et al. 1991) and a stem containing the

sequence of M!3 reverse DNA sequencing primer for

efficient priming in the polymerase reaction once the

primer is ligated te the immobilized DNA on the

sequencing chip and the 3'-OH cap group is chemically

cleaved off (Ireland et al, 1986; Kamal et al. 1999)."
The primer is “attached” to the target DNA, which enormously strengthens the 169
binding of the paired region, i.e. significantly increases the melting point. Shouid a
separation nevertheless occur, the two partial strands can easily be reunited. Since
the DNA is immobilised on a solid surface at the other end, the primer also cannot be
washed away during the exchange of the deprotection solution and the various

washing processes,

The functioning of SBS with a primer connected via a hairpin is explained in Fig. 170
2A!

44
 

LENZ & STAEHELIN

 

 

 

 

 

FIGURE aA . Geeletiahen iter ALF aoe Nae eer etn oy
— a he TCH gee
ney poy wie ow —_
Termite — 7 ? ay F He ete
CHAN eps aim iy 7 ee 5 eect
Pempbiredt & 8 S & HAY ote var
DAR Perpeton 9 46 6 @ yo
L1G Say o a a oa Hyuathed
ERY eo a

 

 

 

Aid congmerace ant ale tifds
CU) ON, ergo. core rp anas Fy Ty

Ak pabrnesagy and

WRAL Fey, ADy2
ATG Fi, THA A} it
(2) ) “NG
Ftatesceice fs) Wath fe op

tin 8a (Am)
Sue BLE bt3 g1a ean oe
‘ er

C8 1 eitibrermulrce

adores!

 

  

 

(4)

inj line bE Ry
aise Bag dyes

eth dhegowyenrnpscios ated {09 THomitaty Coa Kk
4 Shomitsay

Pep ate

Cay Be verted y GH org
| (3)

 

 

 

 

 

The label for identifying the base incorporated after each cycle in step (2) is in this
case a fluorescent dye connected to the base via a UV-cleavable linker, The dye is
cleaved off together with the 3'-protecting group in reaction (4), After separation of
the deprotection solution, washing and buffer exchange, the chain is extended in step

(5) by one base with a further 3-protected and labelled nucleotide.

The problem of a possible denaturing of the DNA during deprotection had been
known for a long time before the date of priority of EP 578 and had also been
described elsewhere — as was its solution! Reference is made by way of example to
Canard and Sarfati (1994).

Evidence: Canard and Sarfati (1994), DNA polymerase fluorescent substrates with
reversible 3'-tags: Gene, Vol. 148, pp. 1-6
(Enclosure 18)

Canard and Sarfati held that ester and ether functions are possibie protecting groups

for the 3'-position of the nucleotide. However, they do not fail to recognise that the

45

17k

173
 

LENZ

v)

conditions required for the cleavage of these groups may not be compatible with the

&

STAEHELIN

stability of the DNA (see Enclosure 18, page 4, right-hand column, final paragraph):

However, Canard and Sarfati do not deem this to be an actual obstacle to the use of

"Of particular importance was the nature of the chemical
bond between the ribosyl moiety and the anthranyloyl
substituents, Ethers or esters are both expected restore a
hydroxyl group upon deprotection, We reasoned that ether
bonds would be hard to cleave under mild conditions
compatible with DNA chemical stability, whereas
chemical deprotection using alkali has the present
disadvantage of melting the primer-iemplate duplex."

such protecting groups in SBS. Suitable remedies are available, including the

"hairpin" technology described in Ju et al. (see Enclosure 18, page 5, left-hand

column, first paragraph):

"However, we foresee several ways of remediating to this
problem, such as ‘locking’ the primer covalently by means
of a cross-linking agent, or dy ligating ai 3-
phosphorylated ‘hairpin-like' primer to the 3'-end of the ss
template. In both cases, alkali denaturation followed by
neutralization would lead ia immediate intra-molecular
reannealing compatible with cycling of the process.”

No protecting groups with ester or ketone units

Whereas Tsien ef al. still propose ester or ketone units as 3'-protecting groups, Ju ef

ai, report concerns about their usability in SBS (see Enclosure 8, page 6, lines 6 to

14):

"dn ester group was also explored to cap the 3'-OH group
of the mucleotide, but it was shown to be cleaved by the
nucleophiles in the active site in DNA polymerase (Canard
et al, 1995). Chemical groups with electrophiles such as
ketone groups are not suitable for protecting the 3'-OH of
the nucleotide in enzymatic reactions due to the existence
of strong nucleophiles in the polymerase.”

46

174

175
 

LENZ & STABRHELIN

Canard et al. report on the catalytic "editing" properties of DNA polymerases (see 176
title). The authors found that at least some polymerases are able to "edit" 3'-ester-
modified nucleotides, ie. to cleave off the protecting group, as a result of which

termination of the chain extension does not occur (see Enclosure 13, Abstract):

"Enzymatic incorporation of 2’, 3' dideoxynucleotides into
DNA results in chain termination. We report that 3'-
esterified 2'-deoxynucleoside 3'-triphosphates (4NTPs) are
false chain-terminator substrates since DNA polymerases,
including human immunodeficiency virus reverse
transcriptase, can incorporate them into DNA and,
subsequently, use this new 3' end fo insert the next
correctly paired dNTP. Likewise, a DNA substrate with a
primer chemically esterified at the 3' position can be
extended efficiently upon incubation with dNTPs and 17
DNA polymerase lacking 3'-to-5‘ exonuclease activity.”

Based on their results, Canard et al. expect that the polymerase-bound end of DNA 177
is located in the vicinity of a powerful nucleophilic group in the active centre of the
enzyme (see Enclosure 13, page 10863, left-hand column, middle of the second

paragraph; emphasis added):

"The results reported here may indicate that the
polymerase-bound 3' end of DNA lies in the vicinity of a
powerful nucleophilic group in the active site involved
either in polymerization or in 3'-substituent removal, a
finding in accordance with crystallographic data for
several DNA polymerases (8-12).”"

Based thereon, they conclude that other substituents at the 3’-end of the DNA could 178
also be exposed to a nucleophilic attack if this is at the same position and distance to
the ribose ring (see Enclosure 13, page 10863, left-hand column, lines 7 to 5 from the

bottom):

"Other substituents at the 3'-end of DNA at such a position
and distance of the sugar ring may also receive a
nucleophilic attack."

47
 

LENZ & STAEHELIN

vi)

Specifically, this concerns the atom immediately adjacent to the 3'-oxygen atom in

the protecting group, for example the carbonyl-carbon atom (*) of an ester group:

Nuc-3'-0-G™-R
o

Due to the electronegativity of the adjacent oxygen, this has a partially positive
charge and, as an electrophile, can therefore interact with a nucleophile in the
polymerase thereby eliminating the protecting group. Jw et al. therefore propose not

to use protecting groups with an electrophilic centre at this position.

A number of protecting groups that are actually suitable for hydroxyl groups, such as
esters or ketones, are thus ruled out. However, this restriction does not apply to
hydroxyl ethers, acetals, hemiacetals or hemiaminals, for example of the MOM or

ally! ether group (see also below, N 182 ef seqg. and N 189 et seqq.).

Preferred protecting groups are unbranched and have no more than 4 atoms in

the chain

In addition to the allyl group "-CH2CH=CH2", Ju ef al. cites the group "-CH20CH3",
also referred to as "MOM" (short for "methoxymethyl"), as the preferred reversible
protecting group for the 3'-position. The latter forms a geminal diether together with
the 3'-oxygen. A characteristic feature of both groups is that they form an
unbranched chain and, together with a terminal hydrogen atom, only have four atoms
in the chain (i.e. "«C-C=C-H" for allyl; "-C-O-C-H" for MOM).

Thus, the preferred protecting groups of Ju ef al. are small enough that the
corresponding 3'-protected nucleotides are accepted by common polymerases as a
substrate and incorporated into the oligonucleotide strand (see Enclosure 8, page 25,

line 26, to page 26, line 2):

48

E79

180

181

182

133
 

"In one embodiment, the cleavable chemical group that
caps the -OH group at the 3'-position of the deoxyribose in
the nucleotide analague is -CH,OCH; or -CH2CH-CHa.
Any chemical group could be used as long as the group I)
is stable during the polymerase reaction, 2) does net
interfere with the recognition of the nucleotide analogue
by polymerase as a substrate, and 3) is cleavable."

This suggests to the skilled person to use nucleotides with small, i.e. unbranched, 3'-

protecting groups with few atoms in the chain (i.e. not more than four atoms) in order

to ensure a broad substrate recognition by common polymerases, Unbranched chains

rotate more easily around their axes than branched and sterically hindered groups and

can therefore assume a variety of configurations. The increased flexibility of the

group thus facilitates its fitting into the active centre of the polymerase.

Post-published Balasubramanian (2011) specifically addresses the dimension of the

3'-pretecting group.

Evidence:

Balasubramanian (2011), Sequencing nucleic acids: from chemisiry to

medicine; ChemComm, Vol. 47, pp. 7281-7286
(Enclosure 19}

Batasubramanion (2011) confirms that the small dimension of the 3'-protecting

group in the above sense is a decisive factor for good acceptance by the polymerase

and thus for the SBS method according to EP 578 (see Enclosure 19, page 7284, left-

hand column, second paragraph):

“The 3'-oxygen of the DNA being extended is the essential
nucleophile for the nucleotidyl transfer reaction.
Therefore for practical implementation of the sequencing
chemistry, the most straightforward way to control
stepwise incorporation was fo design a bieorthogonal
protecting group to mask the 3'oxpygen of the modified
dNTP. We elected to keep this small in order to minimize
steric interference in the polymerase active site.”

And, further (see Enclosure 19, page 7284, lefi-hand column, middle of the second

paragraph):

49

184

185

186

187
 

LENZ & STAEHELIN

"Besides bioorthogonality, this chemistry also allowed a
relatively compact protecting group at the 3'OH of the
incoming nucleotide, which was important for being
tolerated hy the DNA polymerase. Improved compatibility
of the sequencing deoxynucleoside triphosphates with the
active site of a DNA polymerase was ultimately achieved
by re-engineering the polymerase active sife by
mufagenesis.”

Even though the tolerance of the polymerase could be further improved by genetic
modifications, post-published Balasubramanian (2014) also emphasises the
importance of the small dimension of the azidomethyl group for the method
according to EP 578 (see Enclosure 20, page 4, right-hand column, middle of the

second paragraph):

"The polymerase required some protein engineering of the
active site to accommodate the 3'-blocking group, which
was helped by the relatively small size of the azido-methyl
moiety.”

Evidence; Balasubramanian (2014), Chemical biology on the genome; Bioorganic &

vii)

Medical Chemistry, http://dx.doi.org/10.1016/j.bme.2014.05.016
(Enclosure 20)

The preferred MOM group is a protected hemiacetal

The preference for the the methoxymethyl group (MOM), together with the allyl
group, is emphasised repeatedly in Ju et al., for example on page 33, lines 16 to 19,
Fig. 7 for "R = CH20CH3", as well as claims 12 and 38.

The skilled person readily appreciates that the MOM group is a special case
among -OH protecting groups since it can also be regarded as a masked hemiacetal.

Reference is made to Nishinio and Ishido (1986) in this respect.

Evidence: Nishinio and Ishido (1986), Partial Protection of Carbchydrate Derivatives.

Part 22. Further Improvement in Introduction of Methoymethyl Group to
Hydroxyl Groups of Carbohydrate Derivatives; Journal of Carbohydrate
Chemistry, https://doi-org/10.1080/07328308608062969

(Enclosure 24

30

188

189

190
 

LENZ & STAERHELIN

Nishinio and Ishido investigated the methoxymethylation of various carbohydrate 19

derivatives, including nucleotides (see Enclosure 21, page 314, lines 5 to 10):

"Our interest in carbohydrate hydroxy protection methods
prompted us fo investigate —methoxymethylation
procedures suitable for nucleoside and saccharide
derivatives. A methoxymethyl ether is a hemiacetal-type
protecting (R-O-CH-O-) group which unlike THP and
THF groups does not afford any diastereoisomers."
Thus, the concept of the "protected hemiacetal or hemiaminal" according to EP 578 192

is by no means new, but was already realised in previously known protecting groups.

Nishinio and Ishido further shows that the MOM group can be efficiently used for 193
the derivatisation of -OH functions in carbohydrates and nucleosides, and the

following conclusion is drawn (see Enclosure 21, page 319, lines 10 to 13):

"Based on the present results, it can be concluded that the
methoxymethyl function can be essentially used as a hemi-
acetal-typpe protecting group of carbohydrate alcoholic
function, [...J”
The MOM protecting group, like the allyl group, can be cleaved off under mild and 194
specific conditions without damaging the DNA (see Enclosure 8, page 54, lines 20 to

26; see also page 59, lines 1 to 4):

"The chemical cleavage of the MOM and ailyl groups is

fairly mild and specific, so as not to degrade the DNA

template moiety. For example, the cleavage of the albl

group takes 3 minutes with more than 93% yield (Kamal et

al, 1999), while the MOM group is reported to be cleaved

with close to [00% yield (Ireland et al. 7986)."
Cleavage occurs with LiBF4 in an acetonitrile/water mixture (see Enclosure 8, Fig. Ws
14), i.e. also in an aqueous medium. The MOM protecting group accordingly also
meets the usability criteria established by Ysien et ai Tt in particular meets the

requirement that the correspondingly protected nucleotide should be accurately and

51
 

LENZ & STAEHELIN

d)

i)

iii)

(a)

efficiently incorporated by the polymerase into the oligonucleotide strand and that it

can be efficiently cleaved off again under mild conditions,
Problent-and-solution appreach

In the following, the lack of an inventive step will be outlined in detail in accordance
with the problem-solution approach to which the FPC has repeatedly committed; the
series of steps in the problem-solution approach is foreseen in the EPO Guidelines

(Nov. 2019), G-VIL, 5,
The distinguishing feature(s) over Ju ef al.

The distinguishing feature(s) over Ju ef al. is the precise nature of the protective

group, ie. features 1.3.1 — 1.3.5.
The objective technical problem

In the absence of any advantageous effect of the distinguishing feature(s) (see N 281
et seqq. in detail), the objective technical problem can only be formulated as to

provide an alternative nucleotide molecule.
Could-would approach

The could-would approach is an essential element of the problem-solution approach;
EPO Guidelines, G-VII, 5.3. Basically, it is all about whether the skilled person
would (not only could) have arrived at the invention by adapting or modifying the
closest prior art, either in the expectation of some improvement or advantage, or, at

least, in the expectation of a viable alternative.

Ju et al, in combination with the common general knowledge significantly restricts the lists

of possible protecting groups

The over 750-page compendium by Greene and Wuts (Enclosure 15) provides a

comprehensive overview of protecting groups for all possible reactive groups in

52

196

197

198

199

200
 

LENZ & STAEHELIN

organic chemistry. A total of more than 1000 different reversible protecting groups

are presented,

Greene and Wuts reflects the common general knowledge on reversible protecting 20]
groups; it is mentioned in EP 578 in connection with cleavable linkers, but also in
connection with the cleaving of the 3'-protecting group (see [0090]). The skilled
person would have consulted Greene and Wuts in any case when searching for

alternative protecting groups in order to gain an overview of the various possibilities.

In the present context, what is at issue is the protection of the OH group located at 202
the 3'-position of the ribose moiety. Therefore, protecting groups for the hydroxyl
function as listed in Chapter 2 (“Protection for the Hydroxyl Group, Including 1,2-

and 1,3-Diols"), are, of course, of interest.

However, the person skilled in the art would also have taken into consideration 203
protecting groups for the phenolic ~OH function from Chapter 3 ("Protection for
Phenols and Catechols") since often the same protecting groups can be used for both
the aliphatic and the aromatic hydroxy] group. In fact, more than two thirds of the

protecting groups mentioned for phenols are identical to those for aliphatic alcohols.

Greene and Wuts therefore expressly recommend consulting both chapters, even if 204
(only) protecting groups for the phenolic hydroxyl function are at issue (see para.

Enclosure 15, page 248, middle of the first paragraph; emphasis added):

“Many of the protective groups developed for alcottal
protection are also applicable to phenol protection: thus,
the chapter on alcohol protection should also be
consulted."

The same conversely applies. The person skilled in the art would therefore also have 205
taken into consideration the chapter on the phenolic protecting group, even if he had
only ~ as in the present case — searched for a protecting group for aliphatic alcohols.

However, this still leaves over 230 possible candidates, However, this number is

53
 

LENZ & STAEHELIN

whittled down to just a few if the criteria developed by Tsien ef al. and Ju ef al. are

used as "filters" for the selection.

As explained above, the "small dimension" of the protecting group (in the sense of 206
no more than four atoms in an unbranched chain) is essential for its usability for

SBS. If the protecting groups with carbonyl ester or keto functions, which are not
recommended by Ju ef al, are also omitted, this selection criterion alone reduces

the list of possibilities to just 12 ({) candidates. This list also includes the
azidomethyl group’ according to EP 378:

— Methyl ether (page 23, page 249);

- MOM ether (page 27, page 257);

~ Methylthiomethyl (MTM) ether (page 33, page 259);
— 2,2,2-trichloroethyl ether (page 63);

— Allyl ether (page 67, page 262);

- Propargylether (page 74, page 264);

— Azidemethyl ether (page 260);

— Cyanomethyl ether (page 260);

— 2,2-dichloro-1,1-difluoroethylether (page 260);
- 2-chlorethylether (page 261);

— 2-bromocthylether (5. 261);

— Methane sulfonate (page 285),

Among the candidates in the above list, the 2,2,2-trichloroethy! ethers, the 2,2- 207
dichloro-1,1-difluoroethyl ethers, and the 2-chloro and 2-bromomethy! ethers are
particularly extensive due to the van der Waals radii of the chlorine and bromine
atoms, which are comparable to the methyl group, and therefore the skilled person

would not have primarily considered them.

 

4 The azido methyl group forms an azidomethyl ether together with the 3’-oxygen atom

54
 

LENZ & STAEHELIN

()

The known groups "methyl ether", "MOM ether" and “ally! ether" are also ruled out,
which means that there are only 5 candidates left that satisfy Ju eé al's. criterion of
the "small dimension" for the protecting group. Thanks to this significant reduction
in possibilities based solely on their size, the skilled person was able to check the few
remaining members of this list for the remaining selection criteria easily and without

effort.

As can be seen from its title, Greene and Wuts essemtially relates to protecting groups
for use in the chemical synthesis of organic compounds. Even though several
methods for introducing and deprotecting a certain protecting group are usually
described, these focus primarily on compatibility with organic synthesis reactions in

organic solvents,

The skilled person would therefore by no means have assumed that the list of
deprotection possibilities mentioned in Greene and Wuts for a certain protecting
group was already complete. In order to check SBS-compliant deprotection
conditions, he would therefore not have restricted himself to the information in
Greene and Wuts alone. Rather, he would have generally considered literature
relating to the mentioned protecting groups in the context of nucleotides and

nucleosides.
The azidomethyl protecting group is obvious in further view of Zavogorodny et al. (1991)

When searching for alternatives to the allyl or MOM group of Ju ef ai., the skilled
person would have come across Zavgoredny et al. (1991) alone by carrying out a

simple literature search among the known protecting groups for nucleosides.
The OD's opinion regarding Zavgorodny et al. (1991) is incorrect:

The OD was of the opinion that there were no indications to use the nucleosides

described therein for the development of alternative 3'-protected nucleotides for SBS

35

208

209

210

2E2
 

LENZ & STAEHELIN

inter alia because they relate to "nucleosides" whereas EP 578 relates to nucleotides

for SBS (see assumption (4), N 90).

However, as explained above, the 3'-protecting group is preferably introduced before 213
the 5'-phosphate groups during the chemical synthesis of the modified nucleotide, i.e.
already at the stage of the nucleoside and not at the stage of the nucleotide. Therefore
— contrary to the Opposition Division's opinion — the skilled person would, a fortiori,

have consulted the literature regarding 3'-protected nucleosides.
° Zavgoradny et al, (L991) discloses a 3'-Azidomethyi Protecting Group:

Zavgoredny et al, (1991) describes a series of 3'-protecting groups for nucleosides as al4
well as the synthesis thereof by means of "nucleoside chemistry" (see title), The

figure on page 7594 shows the following structure (5) of the protected nucleosides:

gh

wherein X may be one of the residues shown in the figure: 215

Xe Rh, SOCH y, BO g0Hy, FL Ny, OM, Ba, SPA, OCH, BC{Clty)s
OCH CHaCH,. O81 OPh, OOH, CH CH, GGHAtH,0CHy,
UGH Dick, OG CH NPA, OCHICH) Ni, GNPHIA, cn.

PACH),

Incidentally, the publication would have aroused the skilled person's interest for the 216
reason alone that it also contains iter alia improved methods for introducing the
allyl and MOM protecting groups known from Jw et ai. into nucleoside precursors,
which, in turn, are transferred into the correspondingly protected nucleotides (see

Enclosure 12, page 7595, final paragraph, emphasis added):

56
 

LENZ & STAERHELIN

"The compounds as discussed above are useful
specifically blocked syntians."

According to the concept developed by E.J. Corey, a "synthon" is a conceptual 217
component of the retro-synthesis planning. For the organic chemist, it represents a

structural unit within a molecule to which a synthesis step can be assigned

Evidence:- Excerpt of Wikipedia, Synthon (https://de.wikipedia.org/wiki/Synthon)

(Enclosure 22)

With regard to the synthesis of 3'-protected nucleotides for SBS, the modified 218
nucleosides of Zavgorodny et al. (1991) therefore correspond exactly to such
nucleoside precursors in the sense of "specifically blocked synthons". Only the 5'-
triphosphate group still needs to be introduced in order to arrive at the corresponding
nucleotides, The residue X may be an azido group ("N3”; see the legend of the figure

on page 7594), The nucleosides according to Zavgorodny et al. thus include the 3'-O-
azidomethyl! group according to EP 378.

Consequently, this protecting group would well have been considered as an obvious 219
alternative for the MOM and allyl groups mentioned in Ju ef af, without requiring
any inventive ingenuity. All the skilled person had to do was check whether it meets

the criteria developed in Tsien e¢ al. and Ju et al. ~ which it does.

° The azidomethyl group in Zavgorodny et al. (1991) corresponds te the criteria

developed in Ju ef al.:

The 3'-O-azidomethyl group is part of the preselection determined from Ju et al. 220
solely on the basis of its small dimension. Selection criterion (1) (see N 152) is thus

fulfilled, The small size of the 3’-O-azidomethyl group is clear inter alia from the fact

that Zavegorodny et al. (1991) cites the 3'-O-azidomethyl group at the same time as

the MOM group, referred to herein as "X=OCH3" (see Enclosure 12, legend of the

figure on page 7594; emphasis added}:
 

LENZ & STAEHELIN

X =H, SOCHs, S0,CHs, Fs) ON, SBz, spn(OCH 3) OC(CHs)s

It was therefore immediately apparent to the skilled person that both the 3'-O- 221
azidomethyl group and the MOM group each contain four consecutive atoms (C-

N=NE=N or C-O-CH2-H, respectively), and are thus of a comparable size.

The MOM eroup had already been described by Ju ef al. as suitable for SBS. The 222
skilled person in the art had thus readily expected it to be efficiently and accurately

incorporated into the new oligonucleotide strand by a polymerase.

Selection criterion (4) (see N 175 ef segq.) is also met since the 3'-O-azidomethyl ~ 223
group is not an ester group and the azido group is known to be bioorthogonal, as

explained above, N 185 et seqq.

Finally, the azidomethyl group is emphasised among the alternatives mentioned in 224
Zavgorodny et al. (1991) as being of "special interest" precisely owing to its
deprotection conditions. Zavgorodny et al. (1991) considers the 3'-O-azidomethyl
group to be particularly advantageous since the conditions for its removal are "very

specific and mild" (see Enclosure 12, page 7595, final sentence; emphasis added):

“Azidomethyl group is of special interest since it can be
removed under very specifie and mild conditions, viz.
with triphenylphosphine in aqueous pyridine at 20 °C."

The skilled person therefore had every reason to assume that selection criteria (2) 225
(mild conditions for cleavage of the protecting group) and (3) (selective conditions
for cleavage the protecting group) (see N 162, above) were also fulfilled. It was
therefore immediately obvious to use the 3'-O-azidomethyl group recommended in
Zavgorodny et al. (1991) also in nucleotides in order to carry out sequencing

procedures such as SBS.

In addition, reference is also made to Zavgorodny et ai. (2000), referred to as D11 in 226

the European opposition proceedings and which continues the teachings of

38
 

LENZ & STAEHELIN

Zavgorodny et al. (1991) (see reference 5 in Zavgorodny ef al. (2000), It describes
the synthesis of 3'-acidomethyl nucleosides (and also the corresponding 3'-
derivatives) on the basis of detailed experimental specifications. To this end,

methylthiomethyl (MTM)-modified precursors are reacted with lithium azide.

Zavgorodny et al. (2000) also emphasises the specific cleavability of the azidomethy] 227

protecting group under mild conditions:

"On the other hand, this group can be removed under

specific and mild conditions (triphenylphosphine in

aqueous pyridine at ~20°C?) or used to obtain other

derivatives or anclogues of nucleosides.?07'"
Zavgorodny et al. (2000) also points out that the azidomethyl-modified nucleosides 228
may also be used, infer alia, for the production of nucleoside-derivatives. Based on
Tsien et al. or Ju et al, the skilled person would have easily understood this hint as
indications of their suitability as precursors / synthons for the corresponding
nucleotides. Nucleotides are nothing other than "nucleoside" derivatives that are
modified with phosphate groups at the 5'-position. Accordingly, nucleotides are also
referred to as phosphates of nucleosides; see, for example, the term “3'-modified

deoxytiobnucleoside 5'-triphosphate" in Ja e/ al. (Enclosure 8, page 68, line 27).
. No reservations concerning the use of pyridine:

The reaction conditions used in Zavgorodny et al. (1991) for the cleavage of the 3'- 229
Q-azidomethyl protecting group are described therein as being very specific and
mild. The skilled person also would not have had any reservations against using the
solvent used by Zavgorodny ef al. (1991) (aqueous pyridine) also for the deprotection
of 3'-O-azidomethyl nucleotides in the context of SBS methods. In particular, he
would not have had any concerns that the DNA would be irreversibly denatured

during deprotection.

59
 

LENZ & STAEHELIN

For instance, in Example 5, Tsien ef al. specify possible conditions for the chemical 230
cleavage of protecting groups. Aqueous pyridine is thereby used (see Enclosure 14,

page 38, lines 31 to 34; emphasis added):

"The 2,4-dinitrobenzene sulfenyl fluorescent blocking
groups are removed with a deblocking reagent which
consists of 0.1 M pyridine/pyridinium chloride buffer (pH
7.8) containing thiourea 0.05 M."

The skilled person would have concluded based on e.g. these statements in 231
Zavgorodny et al, (1991) that aqueous pyridine is suitable for the cleavage of
protecting groups in SBS methods. The skilled person would in particular have
assumed, in view of the teaching in Zavgorodny et al. (1991), that aqueous pyridine
enables sufficiently mild reaction conditions, and that no damage thus occurs to the
newly formed double-stranded DNA oligonucleotide. There was therefore no

prejudice against the use of aqueous pyridine.

The suitability of aqueous pyridine is also confirmed in a technical opinion of Prof 232
Carell who is a Professor of Organic Chemistry at the Ludwig Maximilian
University in Munich. According to his CV (Enclosure 23, A) and the Hterature list
(Enclosure 23, B), Prof, Carell is an expert in the field of nucleotide synthesis and
nucleic acid sequencing methods, including SBS methods. Moreover, he was
significantly involved in the development of the "click chemistry" and is thus very
familiar with the chemical reactivity of the azido group. His scientific expertise in

the field of EP 578 is therefore beyond question.

Evidence: Technical Opinion of Prof, Carell (incl. Annexes A, B, C)
(Enclosure 23)
In order to test the effects of pyridine under extreme conditions, Prof Carell first of 233
all used pyridine concentrations that are already many times greater than the pyridine
concentration of 0.1 M cited in Tsien ef al, ie. 200 mM pyridine and 400 mM
pyridine.

60
 

LENZ & STAEBHWELIN

In these experiments, he also used salt concentrations of 156 mM Natl and 550 mM 234
NaCl. A physiological salt concentration of 150 mM is a reasonable starting
concentration for the skilled person since he knew that such a concentration is
compatible with DNA polymerase reactions and is therefore also compatible with

DNA double strands. This is apparent, for example, from Tsien ef al, which uses a

total salt concentration of 150 mM (= 0.05 M Tris chloride + 0.05 M magnesium

chloride + 0.05 M NaCl) for the Klenow fragment of DNA polymerase I (see page

20, lines 5 to 10, of Tsien ef al.).

Melting curves for the DNA duplex were recorded using the above conditions (see 235
Enclosure 23, Figs, 1.1.1 a)—e)). Prof Carell summarises the results as follows (sec

Enclosure 23, page 2, line 32, to page 3, line 2; emphasis added):

“In summary, we measured in the presence of 400 mi¢
pyridine at a normal ionic strength (150 mM NaCl) a
decrease of the Tm-value of just 4°C to about 40 °C
compared to the same mixture without pyridine, This small
reduction is in full agreement with literature data (Angew.
Chem, Int, Ed. 2015, 54, I 5, see Enclosure C). A very
strong denaturing effect of pyridine can be ruled out. In
light of the longer duplex strands that are generated
during sequencing, based on our data we can exclude that
the sole presence of pyridine leads to a melting of the
duplex. We found further that the ionic strength has a
much more dramatic effect on the stability of duplexes
than the absence or presence of pyridine.”

This is also confirmed by a further experiment performed by Prof Carell. Since no 236
primer is mentioned in EP 578, Prof. Carell used the "M13" primer described as an

example in Tsien ef al. This primer is a 17-mer with the sequence
dGTAAAACGACGGCCAGT and was recommended by Tsien ef ai. as particularly

suitable for SBS (see Enclosure 14, page 37, line 31).

él
 

LENZ & STAEHELIN

As a model for a typical intermediate of an SBS sequencing method, Prof Carell 237
associated the M13 primer with a corresponding "template" strand (see Enclosure 23,

page 4, lines 17 to 19):

"Sequence:
Primer: 5’ GTAAAACGACGGCCAGT 3'
Template: 3' CATTTTGCTGCCGGTCATATCGGA 3"

In this experiment, Prof Carell tested pyridine concentrations up to 50% (see 238

Enclosure 23, page 5, lines 2 to 4):

"Question 1.2: Do primer-template complexes denature in
the presence of 50% pyridine?

This question was raised because 50% pyridine is

required in the aqueous medium (see below question 1,3)

to achieve proper deprotection of the azidomethyl group

with triphenyiphesphine."
Even at this pyridine concentration of 50% and at the already mentioned salt 239
concentration of 150 mM NaCl, it was revealed that the DNA double strand
consisting of a primer and DNA "template" is stable at room temperature (melting

point of 25°C; see Figure 1.2):

ae
nh

Relative absorbance (290 nm}
5 R

w

 

 

Temperature (C}

Fig. 1.2: Melting of the primer-template duplex

62
 

LENZ & STAEKRELIN

at 150 mi salt in the presence af 50% pyridine

The melting point of 25°C determined in this experiment is higher than the 240
temperature used in Zavgorodny ef al. (1991) for cleavage (20°C), Le. the double
strand is still largely stable at the temperature of Zaveorodny et al. (1991) (see

Enclosure 23):

"For the experiment we took the primer-template complex

from above and performed melting point studies with 150
mM NaCl and with 50% pyridine. The obtained melting
point of Tm = 25°C with 50% pyridine is depicted in Fig.
1.2. The result of the study is that a primer-template
complex is even at 50% pyridine stable at room
temperature.”

Prof, Carell finally investigated whether the azidomethyl group can be cleaved from 241
a 3'-O-azidomethy] nucleotide at this pyridine concentration and by means of
triphenyiphosphine in accordance with Zavgorodny et al. (1991) (see Enclosure 23,

page 5, lmes 14 to 16):

“Question 1.3: Can the azidomethyl group be removed
under the Zaveorodny (THL 1991, 32, 7593) conditions
with 50% pyridine and PPh3?

Investigation of this question was supposed to clarify if the

solubility of nucleotides and PPh3 would be sufficient to

achieve efficient deprotection under the Zavgorodny

conditions.
A 3'-O-azidomethyl thymidine triphosphate was used as the model compound for 242
this purpose with the following result (see Enclosure 23, page 9, lines 6 to 9;

emphasis added):

63
 

LENZ & STAEWMELIN

o
ji
“5G oR 080 NO
pope sp oO
I t i
OH OH OH
2

OH
Exact Mass: 480,98

"This result shows that with 50% pyridine in the presence
of PPh; cleavage of the azidomethyl group occurs rapidly
at 20°C. Since the deprotection was performed at 20°C we
conclude that under these conditions the template-primer
complex with its melting point of Tm = 25°C stays
substantially base paired.”

These conditions are thus suitable for ensuring rapid cleavage of the azidomethyl 243
group during an SBS method without denaturing the DNA double strand. In addition,
it should be pointed out once again that DNA denaturation also occurs under the
deprotection conditions of EP 578. There too, irreversible denaturation can only be

prevented by stabilising the double strand via the hairpin.

Thus, the skilled person would have arrived at the subject matter of EP 578 in an 244

obvious manner when starting from the cited prior art.
° Yet further alternative aqueous reaction conditions had heen obvious:

Even if the skilled person had been of the opinion that pyridine could not be used in 245
an SBS method (which is not the case), he would have in any case found suitable
alternative reaction conditions for the cleavage of the azidomethyl group without

requiring any inventive effort.
Gololoboy et al:

The reason for this is that it was clear to the skilled person on the basis of his 246
common general knowledge that under the aqueous conditions of Zavgorodny et al.
(1991), triphenylphosphine serves the purpose of reducing the azido group of the

azidomethyl group to an amino group (so-called Staudinger reaction). Golofoboy et

64
 

LENZ & STAEHELIN

al. describes this common general knowledge as follows (see Enclosure 24, page

1376, lines 2 to 9):

"Sunthesis of amines. Hydrolysis af the Staudmger
iminophosphorane products is a convenient method for the
synthesis of amines (see reviews 183, 220).

DP . 8,07" .
BoB were Me RS Bowens RE + Oe Pe £33)

Triphenylphosphine is routinely employed as the
phosphorus reagent, and the resultant phosphinimine is
hydrolyzed with water, sometimes with diluted acids or
ammonia. This method is characterized by high chemo-
and stereo-selectivity, The reduction of N3 group in an
azide does not affect other functional groups. It is widely
used in the synthesis of biologically active amines [...].”

Evidence: Gololoboy et al. (1992), Recent Advances in the Staudinger Reaction;
Tetrahedron, Vol. 48, No. 8, pp. 1353-1406

(Enclosure 24)
Although Gololobov et al. cites triphenylphosphine as a routinely employed reagent,
it also uses a general representation for the side chains of the phosphine in the
reaction fornula. It is therefore obvious that the reaction only requires a phosphine
of any sort and that the side chain (for example phenyl or another side chain) of the
phosphine can be selected as required. It would therefore have been readily apparent
to the skilled person that one may well use a water-soluble side chain to carry out the
reduction of the azido group in water and without organic solvents such as pyridine,

or to at least carry it out with less pyridine.

In addition to water-soluble phosphines, the skilled person was also familiar with
alternative water-soluble reducing agents such as thiols, e.g. DTT. These are also

cited in EP 578 (see paragraph [0060)).

65

247

248
